           Case 1:19-bk-12540                  Doc 1                Filed 07/11/19 Entered 07/11/19 13:07:35                          Desc Main
                                                                    Document Page 1 of 56
     Fill m this information to 1dent1fy your case:

     United States Bankruptcy Court for the:                                                                              r\~, i
                                                                                                                          1,.-
     SOUTHERN District of OHIO_ _ __

     Case number (If known>: _ _ _ _ _ _ _ _ _ _ _ Chapter you are filing under:                                  I'~             ! l ~-i1 !: CI
                                                                     fi4'   Chapter?
                                                                     D      Chapter 11
                                                                     D      Chapter 12
                                                                     D      Chapter 13




Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy                                                                                               12/17

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together-called a
Joint cas-..nd in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, "Do you own a car,"
the answer would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and
Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The
same person must be Debtor 1 in all of the forms.
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.


•,,,          Identify Yourself

                                       About Debtor 1:                                               About Debtor 2 (Spouse Only in a Joint Case):
1. Your full name
      Write the name that is on your
                                        PAULA
      government-issued picture
                                       First name                                                    First name
      identification (for example,
      your driver's license or          JEAN
      passport).                       Middle name                                                   Middle name

      Bring your picture                MCDOLE
      identification to your meeting   Last name                                                     Last name
      with the trustee.
                                       Suffix (Sr., Jr., 11, Ill)                                    Suffix (Sr., Jr., II, Ill)




2. All other names you
      have used in the last 8          First name                                                    First name
      years
      Include your married or          Middle name                                                   Middle name
      maiden names.
                                       Last name                                                     Last name


                                       First name                                                    First name


                                       Middle name                                                   Middle name


                                       Last name                                                     Last name




3.    Only the last 4 digits of                                                                     XXX            XX- _ _ _ _ _ _ __
      your Social Security             XXX           XX -     _§_ _£_ _8_ 2_
      number or federal                OR                                                           OR
      Individual Taxpayer
      Identification number            9xx - xx                                                     9xx - xx
      (ITIN)

Official Form 101                                   Voluntary Petition for Individuals Filing for Bankruptcy                                  page 1
             Case 1:19-bk-12540                       Doc 1            Filed 07/11/19 Entered 07/11/19 13:07:35                             Desc Main
                                                                       Document Page 2 of 56

  Debtor 1        PAULA JEAN MCDOLE                                                                        Case number (if known)_ _ _ _ _ _ _ _ _ _ _ _ __
                  First Name   Middle Name                 Last Name




                                             About Debtor 1:                                                   About Debtor 2 (Spouse Only in a Joint Case):


. 4.    Any business names
        and Employer                         D I have not used any business names or EINs.                     D      I have not used any business names or EINs.
        Identification Numbers
        (EIN) you have used in
        the last 8 years                     Business name                                                     Business name

        Include trade names and
        doing business as names
                                             Business name                                                     Business name



                                             EIN-



                                             EIN                                                               EIN




 s. Where you live                                                                                             If Debtor 2 lives at a different address:



                                             87 41 MONSANTO DRIVE
                                             Number           Street                                           Number         Street




                                              CINTI                                    OH        45231
                                             City                                      State    ZIP Code       City                                   State      ZIP Code

                                              HAMILTON
                                             County                                                            County


                                             If your mailing address is different from the one                 If Debtor 2's mailing address is different from
                                             above, fill it in here. Note that the court will send             you rs, fill it in here. Note that the court will send
                                             any notices to you at this mailing address.                       any notices to this mailing address.



                                             Number          Street                                            Number         Street



                                             P.O. Box                                                          P.O. Box



                                             City                                     State     ZIP Code       City                                   State    ZIP Code




 6.    Why you are choosing                  Check one:                                                        Check one:
       this district to file for
       bankruptcy                            liZi Over the last 180 days before filing this petition,          D Over the last 180 days before filing this petition,
                                                    I have lived in this district longer than in any               I have lived in this district longer than in any
                                                    other district.                                                other district.

                                             D      I have another reason. Explain.                            D   I have another reason. Explain.
                                                    (See 28 U.S.C. § 1408.)                                        (See 28 U.S.C. § 1408.)




      Official Form 101                                   Voluntary Petition for Individuals Filing for Bankruptcy                                      page 2
           Case 1:19-bk-12540                Doc 1           Filed 07/11/19 Entered 07/11/19 13:07:35                                Desc Main
                                                             Document Page 3 of 56
Debtor 1         PAULA
                 First Name
                            JEAN       MCDOLE
                             Middle Name    Last Name
                                                                                                   Case number (if known),_ _ _ _ _ _ _ _ _ _ _ __




•Mil           Tell the Court About Your Bankruptcy Case


1.     The chapter of the            Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
       Bankruptcy Code you           for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
       are choosing to file
                                     1;21 Chapter?
       under
                                     D Chapter 11
                                     D Chapter 12
                                     D Chapter 13

8.     How you will pay the fee      D I will pay the entire fee when I file my petition.   Please check with the clerk's office in your
                                           local court for more details about how you may pay. Typically, if you are paying the fee
                                           yourself, you may pay with cash, cashier's check, or money order. If your attorney is
                                           submitting your payment on your behalf, your attorney may pay with a credit card or check
                                           with a pre-printed address.

                                     D I need to pay the fee in installments.      If you choose this option, sign and attach the
                                           Application for Individuals to Pay The Filing Fee in Installments (Official Form 103A).

                                     Ill I request that my fee be waived (You may request this option only if you are filing for Chapter 7.
                                           By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
                                           less than 150% of the official poverty line that applies to your family size and you are unable to
                                           pay the fee in installments). If you choose this option, you must fill out the Application to Have the
                                           Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.


9.     Have you filed for            1;21 No
       bankruptcy within the
       last 8 years?                 • Yes.      District                                When
                                                                                                 MM/ DD/YYYY
                                                                                                                   Case number


                                                 District                                When                      Case number
                                                                                                 MM/ DD/YYYY

                                                 District                                When                      Case number
                                                                                                 MM/ DD/YYYY



10.   Are any bankruptcy             121   No
      cases pending or being
      filed by a spouse who is       • Yes.      Debtor                                                            Relationship to you
      not filing this case with                  District                                When                      Case number, if known
      you, or by a business                                                                      MM/DD /YYYY
      partner, or by an
      affiliate?
                                                 Debtor                                                            Relationship to you

                                                 District                                When                      Case number, if known
                                                                                                 MM/DD/YYYY



11.   Do you rent your
      residence?
                                     •     No.   Go to line 12.
                                     1;21 Yes. Has your landlord obtained an eviction judgment against you?
                                                 l;ZI   No. Go to line 12.
                                                 D      Yes. Fill out Initial Statement About an Eviction Judgment Against You (Form 101A) and file it as
                                                        part of this bankruptcy petition.




     Official Form 101                           Voluntary Petition for Individuals Filing for Bankruptcy                                    page 3
           Case 1:19-bk-12540                         Doc 1            Filed 07/11/19 Entered 07/11/19 13:07:35                           Desc Main
                                                                       Document Page 4 of 56

Debtor 1          PAULA JEAN MCDOLE                                                                         Case number(iflrnown),_ _ _ _ _ _ _ _ _ _ _ _ __
                 First Name       Middle Name              Last Name




              Report About Any Businesses You Own as a Sole Proprietor


12. Are you a sole proprietor                   '21 No. Go to Part 4.
      of any full- or part-time
      business?                                 D Yes. Name and location of business
      A sole proprietorship is a
      business you operate as an
                                                          Name of business, if any
      individual, and is not a
      separate legal entity such as
      a corporation, partnership, or
                                                          Number       Street
      LLC.
      If you have more than one
      sole proprietorship, use a
      separate sheet and attach it
      to this petition.
                                                           City                                                                ZIP Code


                                                          Check the appropriate box to describe your business:

                                                          D   Health Care Business (as defined in 11 U.S.C. § 101(27A))

                                                          D   Single Asset Real Estate (as defined in 11 U.S.C. § 101(51 B})

                                                          D   Stockbroker (as defined in 11 U.S.C. § 101 (53A})

                                                          D   Commodity Broker (as defined in 11 U.S.C. § 101 (6))

                                                          D   None of the above


13. Are you filing under                        If you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
      Chapter 11 of the                         can set appropriate deadlines. If you indicate that you are a small business debtor, you must attach your
      Bankruptcy Code and                       most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if
                                                any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1 )(B).
      are you a small business
      debtor?
                                                ~   No. I am not filing under Chapter 11.
      For a definition of small
      business debtor, see                      D No.     I am filing under Chapter 11, but I am NOT a small business debtor according to the definition in
      11 U.S.C. § 101 (510).                              the Bankruptcy Code.

                                                D Yes. I am filing under Chapter 11 and I am a small business debtor according to the definition in the
                                                          Bankruptcy Code.


              Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention


14.   Do you own or have any                    '2J No
      property that poses or is
      alleged to pose a threat                   D Yes.    What is the hazard?
      of imminent and
      identifiable hazard to
      public health or safety?
      Or do you own any
      property that needs                                  If immediate attention is needed, why is it needed? _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
      immediate attention?
      For example, do you own
      perishable goods, or livestock
      that must be fed, or a building
      that needs urgent repairs?

                                                           Where is the property? : - : - - - - : - - - - - : - - - - - - - - - - - - - - - - - - - - - - -
                                                                                     Number        Street




                                                                                     City                                         State      ZIP Code


  Official Form 101                                       Voluntary Petition for Individuals Filing for Bankruptcy                                   page 4
           Case 1:19-bk-12540                Doc 1         Filed 07/11/19 Entered 07/11/19 13:07:35                                 Desc Main
                                                           Document Page 5 of 56

Debtor 1      PAULA JEAN
              First Name
                     Middle Name
                                MCDOLE
                                    Last Name
                                                                                                   Case number (ifl<nown)_ _ _ _ _ _ _ _ _ _ _ _ __




            Explain Your Efforts to Receive a Briefing About Credit Counseling

                                     About Debtor 1:                                                    About Debtor 2 (Spouse Only in a Joint Case):
15. Tell the court whether
   you have received a
   briefing about credit             You must check one:                                                You must check one:
   counseling.
                                     lia" I received a briefing from an approved credit
                                         counseling agency within the 180 days before I
                                                                                                        •   I received a briefing from an approved credit
                                                                                                            counseling agency within the 180 days before I
   The law requires that you             filed this bankruptcy petition, and I received a                   filed this bankruptcy petition, and I received a
   receive a briefing about credit       certificate of completion.                                         certificate of completion.
   counseling before you file for
                                         Attach a copy of the certificate and the payment                   Attach a copy of the certificate and the payment
   bankruptcy. You must
                                         plan, if any, that you developed with the agency.                  plan, if any, that you developed with the agency.
   truthfully check one of the
   following choices. If you
   cannot do so, you are not
                                     •   I received a briefing from an approved credit
                                         counseling agency within the 180 days before I
                                                                                                        •   I received a briefing from an approved credit
                                                                                                            counseling agency within the 180 days before I
   eligible to file.
                                         filed this bankruptcy petition, but I do not have a                filed this bankruptcy petition, but I do not have a
                                         certificate of completion.                                         certificate of completion.
   If you file anyway, the court
                                         Within 14 days after you file this bankruptcy petition,            Within 14 days after you file this bankruptcy petition,
   can dismiss your case, you
                                         you MUST file a copy of the certificate and payment                you MUST file a copy of the certificate and payment
   will lose whatever filing fee
                                         plan, if any.                                                      plan, if any.
   you paid, and your creditors
   can begin collection activities
   again.
                                     •   I certify that I asked for credit counseling                   •   I certify that I asked for credit counseling
                                         services from an approved agency, but was                          services from an approved agency, but was
                                         unable to obtain those services during the 7                       unable to obtain those services during the 7
                                         days after I made my request, and exigent                          days after I made my request, and exigent
                                         circumstances merit a 30-day temporary waiver                      circumstances merit a 30-day temporary waiver
                                         of the requirement.                                                of the requirement.

                                         To ask for a 30-day temporary waiver of the                        To ask for a 30-day temporary waiver of the
                                         requirement, attach a separate sheet explaining                    requirement, attach a separate sheet explaining
                                         what efforts you made to obtain the briefing, why                  what efforts you made to obtain the briefing, why
                                         you were unable to obtain it before you filed for                  you were unable to obtain it before you filed for
                                         bankruptcy, and what exigent circumstances                         bankruptcy, and what exigent circumstances
                                         required you to file this case.                                    required you to file this case.
                                         Your case may be dismissed if the court is                         Your case may be dismissed if the court is
                                         dissatisfied with your reasons for not receiving a                 dissatisfied with your reasons for not receiving a
                                         briefing before you filed for bankruptcy.                          briefing before you filed for bankruptcy.
                                         If the court is satisfied with your reasons, you must              If the court is satisfied with your reasons, you must
                                         still receive a briefing within 30 days after you file.            still receive a briefing within 30 days after you file.
                                         You must file a certificate from the approved                      You must file a certificate from the approved
                                         agency, along with a copy of the payment plan you                  agency, along with a copy of the payment plan you
                                         developed, if any. If you do not do so, your case                  developed, if any. If you do not do so, your case
                                         may be dismissed.                                                  may be dismissed.
                                         Any extension of the 30-day deadline is granted                    Any extension of the 30-day deadline is granted
                                         only for cause and is limited to a maximum of 15                   only for cause and is limited to a maximum of 15
                                         days.                                                              days.

                                     •   I am not required to receive a briefing about
                                         credit counseling because of:
                                                                                                       •    I am not required to receive a briefing about
                                                                                                            credit counseling because of:

                                         •   Incapacity.    I have a mental illness or a mental             •   Incapacity.    I have a mental illness or a mental
                                                            deficiency that makes me                                           deficiency that makes me
                                                            incapable of realizing or making                                   incapable of realizing or making
                                                            rational decisions about finances.                                 rational decisions about finances.
                                         •   Disability.    My physical disability causes me                •   Disability.   My physical disability causes me
                                                            to be unable to participate in a                                  to be unable to participate in a
                                                            briefing in person, by phone, or                                  briefing in person, by phone, or
                                                            through the internet, even after I                                through the internet, even after I
                                                            reasonably tried to do so.                                        reasonably tried to do so.
                                         •   Active duty. I am currently on active military                 •   Active duty. I am currently on active military
                                                          duty in a military combat zone.                                    duty in a military combat zone.
                                         If you believe you are not required to receive a                   If you believe you are not required to receive a
                                         briefing about credit counseling, you must file a                  briefing about credit counseling, you must file a
                                         motion for waiver of credit counseling with the court.             motion for waiver of credit counseling with the court.




 Official Form 101                             Voluntary Petition for Individuals Filing for Bankruptcy                                        page 5
               Case 1:19-bk-12540                         Doc 1             Filed 07/11/19 Entered 07/11/19 13:07:35                                Desc Main
                                                                            Document Page 6 of 56

Debtor 1           PAULA JEAN MCDOLE                                                                                   Case number (if known),_ _ _ _ _ _ _ _ _ _ _ _ __
                  First Name         Middle Name               Last Name




                Answer These Questions for Reporting Purposes

                                                   16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
1&.   What kind of debts do                             as "incurred by an individual primarily for a personal, family, or household purpose."
      you have?
                                                         D    No. Go to line 16b.
                                                         ~ Yes. Go to line 17.
                                                   16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
                                                        money for a business or investment or through the operation of the business or investment.

                                                        D     No. Go to line 16c.
                                                        D     Yes. Go to line 17.

                                                   16c. State the type of debts you owe that are not consumer debts or business debts.



11. Are you filing under
      Chapter7?                                    D   No. I am not filing under Chapter 7. Go to line 18.

      Do you estimate that after ~ Yes. I am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
      any exempt property is            administrative expenses are paid that funds will be available to distribute to unsecured creditors?
      excluded and                      laZI" No
      administrative expenses
      are paid that funds will be       D Yes
      available for distribution
      to unsecured creditors?

1s. How many creditors do                          0   1-49                                        0   1,000-5,000                        0   25,001-50,000
      you estimate that you                        ~ 50-99                                         0   5,001-10,000                       0   50,001-100,000
      owe?                                         0   100-199                                     0   10,001-25,000                      D   More than 100,000
                                                   0   200-999

19. How much do you                                ~ $0-$50,000                                    D $1,000,001-$10 million               D $500,000,001-$1 billion
      estimate your assets to                      D $50,001-$100,000                              D $10,000,001-$50 million              D $1,000,000,001-$10 billion
      be worth?                                    D $100,001-$500,000                             D $50,000,001-$100 million             D $10,000,000,001-$50 billion
                                                   D $500,001-$1 million                           D $100,000,001-$500 million            D More than $50 billion
 , "'"'"·' ,         """''""'"'""'   •'"~---                   -"                  -----··~--,-.,-
                                                                    ,,,,,,_,,,,m,,_,

20. How much do you                                0 $0-$50,000                                    D $1,000,001-$10 million               D $500,000,001-$1 billion
      estimate your liabilities                    ~ $50,001-$100,000                              D $10,000,001-$50 million              D $1,000,000,001-$10 billion
      to be?                                       0 $100,001-$500,000                             D $50,000,001-$100 million             D $10,000,000,001-$50 billion

•i@•I           Sign Below
                                                   D $500,001-$1 million                           D $100,000,001-$500 million            D More than $50 billion

                                                   I have examined this petition, and I declare under penalty of perjury that the information provided is true and
For you                                            correct.
                                                   If I have chosen to file under Chapter 7, I am aware that I may proceed, if eligible, under Chapter 7, 11,12, or 13
                                                   of title 11, United States Code. I understand the relief available under each chapter, and I choose to proceed
                                                   under Chapter 7.
                                                   If no attorney represents me and I did not pay or agree to pay someone who is not an attorney to help me fill out
                                                   this document, I have obtained and read the notice required by 11 U.S.C. § 342(b).

                                                   I request relief in accordance with the chapter of title 11, United States Code, specified in this petition.
                                                   I understand making a false statement, concealing property, or obtaining money or property by fraud in connection
                                                   with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
                                                   18 U.S.C. §§ 152, 1341, 1519, and 3571.


                                                   x~ JL 72r £<.:;,l_
                                                              1
                                                       Signature of Debtor 1
                                                                                       c                                 x ________
                                                                                                                            Signature of Debtor 2

                                                       Executed on
                                                                         MM
                                                                           0           cs 'J,£'/f
                                                                                       DD   YYYY
                                                                                                                            Executed on ------:,-:-:--
                                                                                                                                        MM I DD /YYYY


 Official Form 101                                            Voluntary Petition for Individuals Filing for Bankruptcy                                        page 6
           Case 1:19-bk-12540                   Doc 1             Filed 07/11/19 Entered 07/11/19 13:07:35                           Desc Main
                                                                  Document Page 7 of 56

Debtor 1      PAULA JEAN MCDOLE                                                                   Case number c11cnownJ,_ _ _ _ _ _ _ _ _ _ _ __
              First Name   MiddleName                last Name




For you if you are filing this           The law allows you, as an individual, to represent yourself in bankruptcy court, but you
bankruptcy without an                    should understand that many people find it extremely difficult to represent
attorney                                 themselves successfully. Because bankruptcy has long-term financial and legal
                                         consequences, you are strongly urged to hire a qualified attorney.
If you are represented by
an attorney, you do not                  To be successful, you must correctly file and handle your bankruptcy case. The rules are very
need to file this page.                  technical, and a mistake or inaction may affect your rights. For example, your case may be
                                         dismissed because you did not file a required document, pay a fee on time, attend a meeting or
                                         hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
                                         firm if your case is selected for audit. If that happens, you could lose your right to file another
                                         case, or you may lose protections, including the benefit of the automatic stay.
                                          You must list all your property and debts in the schedules that you are required to file with the
                                          court. Even if you plan to pay a particular debt outside of your bankruptcy, you must list that debt
                                          in your schedules. If you do not list a debt, the debt may not be discharged. If you do not list
                                          property or properly claim it as exempt, you may not be able to keep the property. The judge can
                                          also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
                                          case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
                                        · cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
                                          Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

                                         If you decide to file without an attorney, the court expects you to follow the rules as if you had
                                         hired an attorney. The court will not treat you differently because you are filing for yourself. To be
                                         successful, you must be familiar with the United States Bankruptcy Code, the Federal Rules of
                                         Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
                                         be familiar with any state exemption laws that apply.

                                         Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
                                         consequences?
                                         0      No
                                         !;21   Yes

                                         Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
                                         inaccurate or incomplete, you could be fined or imprisoned?
                                         0      No
                                         ~ Yes

                                        Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
                                        i;a     No
                                        0       Yes. Name of Person_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                       Attach Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).



                                        By signing here, I acknowledge that I understand the risks involved in filing without an attorney. I
                                        have read and understood this notice, and I am aware that filing a bankruptcy case without an
                                        attorney may cause me to lose my rights or property if I do not properly handle the case.


                                                                                                      JC
                                          Signature of Debtor 1                                            Signature of Debtor 2


                                        Date                     o~/4>5/4.o/t
                                                                 MM, DD// YYYY
                                                                                                           Date
                                                                                                                            MM/    DD /YYYY

                                        Contactphone _ _ _ _ _ _ _ _ _ _ _ __                              Contact phone


                                                                                                           Cellphone

                                        Email address                                                      Email address



 Official Form 101                               Voluntary Petition for Individuals Filing for Bankruptcy                                     page 8
          Case 1:19-bk-12540                            Doc 1            Filed 07/11/19 Entered 07/11/19 13:07:35                                                                      Desc Main
                                                                         Document Page 8 of 56

  Fill 1n this information to 1dent1fy your case:


  Debtor 1         PAULA JEAN MCDOLE
                    First Name                        Middle Name                       Last Name

  Debtor 2
  (Spouse, Wfiling) First Name                        Middle Name                       Last Name


  United Slates Bankruptcy Court for the: SOUTHERN District of OHIO_ _ __

  Case number                                                                                                                                                                               D Check if this is an
                    Of known)                                                                                                                                                                     amended filing




Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information                                                                                                                                 12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
infonnation. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.


f&fN           Summarize Your Assets


                                                                                                                                                                                       Your assets
                                                                                                                                                                                       Value of what you own
1. Schedule AIB: Properly (Official Form 106A/B)
                                                                                                                                                                                            ·$       0.00
    1a. Copy line 55, Total real estate, from Schedule                A/8 ..........................................................................................................             ------
    1b. Copy line 62, Total personal property, from Schedule A/8 ............................................................................................. ..                           $        24,275.00
                                                                                                                                                                                                 -----'---

    1c. Copy line 63, Total of all property on Schedule A/B .........................................................................................................
                                                                                                                                                                                            $        24,275.001


f§fj           Summarize Your Liabilities


                                                                                                                                                                                        Your liabilities
                                                                                                                                                                                        Amount you owe
2. Schedule 0: Creditors Who Have Claims Secured by Property (Official Form 106D)
    2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D ........... .                                                        $        19,475.00

3. Schedule EIF: Creditors Who Have Unsecured Claims (Official Form 106E/F)
                                                                                                                                                                                            $         2,000.00
    3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule EIF .......................................... ..

    3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule EIF ...................................... .
                                                                                                                                                                                        +   $      117,823.00


                                                                                                                                                 Your total liabilities                     $      139,298.00


f§81          Summarize Your Income and Expenses


4. Schedule I: Your Income (Official Form 1061)
                                                                                                                                                                                                   2,187.00
    Copy your combined monthly income from line 12 of Schedule 1..........................................................................................                                  $
                                                                                                                                                                                                 ------
5. Schedule J: Your Expenses (Official Form 106J)
    Copy your monthly expenses from line 22c of Schedule J ....................................................................................................                             $         3,591.53
                                                                                                                                                                                                ------



Official Form 106Sum                                Summary of Your Assets and Liabilities and Certain Statistical Information                                                                    page 1 of2
               Case 1:19-bk-12540               Doc 1            Filed 07/11/19 Entered 07/11/19 13:07:35                               Desc Main
                                                                 Document Page 9 of 56
    Debtor 1      PAULA JEAN MCDOLE                                                                  Case number (if known) _ _ _ _ _ _ _ _ _ _ _ _ __
                  First Name     Middle Name         Last Name




                 Answer These Questions for Administrative and Statistical Records

    6. Are you filing for bankruptcy under Chapters 7, 11, or 13?

        0 No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.
        fiZI Yes

    7. What kind of debt do you have?

       lit'J Your debts are primarily consumer debts. Consumer debts are those "incurred by an individual primarfly for a personal,
            family, or household purpose." 11 U.S.C. § 101 (8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

        0   Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
            this form to the court with your other schedules.



    8. from the Statement of Your Current Monthly Income: Copy your total current monthly income from Official
       Form 122A-1 Line 11;0R, Form 122B Line 11; OR, Form 122C-1 Line 14.                                                                  $ __5~,0_0_1._0_0




    9. Copy the following special categories of claims from Part 4, line 6 of Schedule EIF:



                                                                                                            Total claim


         From Part 4 on Schedule EIF, copy the following:


       9a. Domestic support obligations (Copy line 6a.)                                                     $                    0.00


       9b. Taxes and certain other debts you owe the government. (Copy line 6b.)                            $             2,000.00

       9c. Claims for death or personal injury while you ware intoxicated. (Copy line ic.)                  $                    0.00


       9d. Student loans. (Copy line 6f.)                                                                   $         100,676.00

       9e. Obligations arising out of a separation agreement or divorce that you did not report as          $                    0.00
           priority claims. (Copy line 6g.)


       9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.)            +$                      0.00


       9g. Total. Add lines 9a through 9f.                                                                  $         102,676.00        I




Official Form 106Sum      Summary of Your Assets and Liabilities and Certain Statistical Information                                            page2 of2
            Case 1:19-bk-12540                       Doc 1        Filed 07/11/19 Entered 07/11/19 13:07:35                            Desc Main
                                                                  Document Page 10 of 56
Fill in this information to 1dent1fy your case and this filing:


Debtor 1           PAULA JEAN MCDOLE
                   First Name                   MiddleN•me                Last Name

Debtor2
(Spouse, Wfiling) First Name                    Middle Name               Last Name


United States Bankruptcy Court tor the: SOUTHERN District of OHIO_ _ __

Case number
                                                                                                                                           0   Check if this is an
                                                                                                                                               amended filing

Official Form 106A/B
Schedule A/B: Property                                                                                                                                     12/15
In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the
category where you think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally
responsible for supplying correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known). Answer every question.


              o-cribe Each R-idence, Building, Land, or Other Real Estate You Own or Have an lnter-t In

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

   liZi   No. Go to Part 2.
   •      Yes. Where is the property?
                                                                   What is the property? Check all that apply.
                                                                                                                     Do not deduct secured claims or exemptions. Put
                                                                   D    Single-family home                           the amount of any secured claims on Schedule D:
     1.1.                                                                                                            Creditors Who Have Claims Secured by Property.
            Street add111M, if available, or olher description
                                                                   D    Duplex or multi-unit building
                                                                   D    Condominium or cooperative                   Current value of the      Current value of the
                                                                   D    Manufactured or mobile home                  entire property?          portion you own?
                                                                   D    Land                                         $_ _ _ _ _ __             $_ _ _ _ __
                                                                   D    Investment property

            City                            State      ZIP Code
                                                                   D    Timeshare                                    Describe the nature of your ownership
                                                                   D    Other _ _ _ _ _ _ _ _ _ _ _ __               interest (such as fee simple, tenancy by
                                                                                                                     the entireties, or a life estate), if known.
                                                                   Who has an interest in the property? Check one.
                                                                   D Debtor 1 only
            County                                                 D Debtor 2 only
                                                                   D Debtor 1 and Debtor 2 only                      0   Check if this is community property
                                                                                                                         (see instructions)
                                                                   D At least one of the debtors and another
                                                                   Other information you wish to add about this item, such as local
                                                                   property identification number: _ _ _ _ _ _ _ _ _ _ _ _ __

   If you own or have more than one, list here:
                                                                  What is the property? Check all that apply.
                                                                                                                     Do not deduct secured claims or exemptions. Put
                                                                  •   Single-family home                             the amount of any secured claims on Schedule D:
     1.2.
            Street addre&S, if available, or other description
                                                                  •    Duplex or multi-unit building
                                                                                                                     Creditors Who Have Claims Secured by Property.

                                                                  0   Condominium or cooperative                     Current value of the      Current value of the
                                                                  •    Manufactured or mobile home                   entire property?          portion you own?
                                                                  •   Land                                           $_ _ _ _ _ __             $_ _ _ _ _ __
                                                                  D   Investment property
                                                                  D   Timeshare                                      Describe the nature of your ownership
            City                            State     ZIP Code                                                       interest (such as fee simple, tenancy by
                                                                  D   Other _ _ _ _ _ _ _ _ _ _ _ __
                                                                                                                     the entireties, or a life estate), if known.
                                                                  Who has an interest in the property? Check one.
                                                                  •   Debtor 1 only

            County                                                D   Debtor 2 only
                                                                  •   Debtor 1 and Debtor 2 only                     0   Check if this is community property
                                                                  0   At least one of the debtors and another            (see instructions)

                                                                  Other information you wish to add about this item, such as local
                                                                  property identification number: _ _ _ _ _ _ _ _ _ _ _ _ __



Official Form 106A/B                                              Schedule A/B: Property                                                              page 1
            Case 1:19-bk-12540                         Doc 1            Filed 07/11/19 Entered 07/11/19 13:07:35 Desc Main
 Debtor 1             PAULA JEAN MCDOLE                                 Document Page 11 of 56Case number (ifknown) _ _ _ _ _ _ _ _ _ _ _ _ __
                      First Name     Middle Name            Last Name




                                                                        What is the property? Check all 1hat apply.       Do not deduct secured claims or exemptions. Put

     1.3.
                                                                        D    Single-family home                           the amount of any secured claims on Schedule D:
                                                                                                                          Creditors Who Heve C/eims Secured by Properly.
               Street address, if available, or o1her description       D    Duplex or multi-unit building
                                                                        D   Condominium or cooperative                    Current value of the       Current value of the
                                                                                                                          entire property?           portion you own?
                                                                        D    Manufactured or mobile home
                                                                                                                          $_ _ _ _ _ __              $_ _ _ _ _ __
                                                                        D    Land
                                                                        D    Investment property
                                                                                                                          Describe the nature of your ownership
               City                            State      ZIP Code      D    Timeshare
                                                                                                                          interest (such as fee simple, tenancy by
                                                                        D    Other _ _ _ _ _ _ _ _ _ _ _ __
                                                                                                                          the entireties, or a life estate), if known.
                                                                        Who has an interest in the property? Check one.
                                                                        D Debtor 1 only
               County
                                                                        D Debtor 2 only
                                                                        D Debtor 1 and Debtor 2 only                      D Check if this is community property
                                                                                                                              (see instructions)
                                                                        D At least one of the debtors and another
                                                                        Other information you wish to add about this item, such as local
                                                                        property identification number: _ _ _ _ _ _ _ _ _ _ _ _ __




•ifj            Describe Your Vehicles


Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.


3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

   0      No
   Ga' Yes
            Make:                                                       Who has an interest in the property? Check one.   Do not deduct secured claims or exemptions. Put
   3.1.
                                                                                                                          the amount of any secured claims on Schedule D:
               Model:                       INFINITY                    D Debtor 1 only                                   Creditors Who Have Claims Secured by Properly.
                                            2012                        D Debtor 2 only
            Year:                                                                                                         Current value of the      Current value of the
                                                                        0   Debtor 1 and Debtor 2 only
                                            118000                                                                        entire property?          portion you own?
            Approximate mileage:                                        liZI At least one of the debtors and another
            Other information:
                                                                                                                                   19,475.00        $   19,475.00
                                                                        D Check if this is community property (see        $
                                                                                                                                                      -------
                                                                            instructions)



   If you own or have more than one, describe here:

   3.2.     Make:                                                       Who has an interest in the property? Check one.   Do not deduct secured claims or exemptions. Put
                                                                                                                          the amount of any secured claims on Schedule D:
            Model:
                                                                        D Debtor 1 only                                   Credit,11s Who Heive Cleiims Sewred by Property.
                                                                        D Debtor 2 only
            Year:                                                                                                         Current value of the      Current value of the
                                                                        D Debtor 1 and Debtor 2 only
                                                                                                                          entire property?          portion you own?
            Approximate mileage:                                        D At least one of the debtors and another
            Other information:
                                                                                                                          $_ _ _ _ _ __             $_ _ _ _ __
                                                                        D Check if this is community property (see
                                                                            instructions)




Official Form 106A/B                                                    Schedule A/B: Property                                                              page 2
            Case 1:19-bk-12540                  Doc 1         Filed 07/11/19 Entered 07/11/19 13:07:35 Desc Main
 Debtor 1        PAULA JEAN MCDOLE                            Document Page 12 of 56Case number (ffknown) _ _ _ _ _ _ _ _ _ _ _ _ _ __
                    First Name    Middle Name     Last Name




    3.3.     Make:                                            Who has an interest in the property? Check one.   Do not deduct secured claims or exemptions. Put
                                                                                                                the amount of any secured claims on Schedule D:
             Model:
                                                              D Debtor 1 only                                   Creditors Who Heve Claims Secured by Property.
                                                              D Debtor 2 only
             Year:                                                                                              Current value of the      Current value of the
                                                              D Debtor 1 and Debtor 2 only                      entire property?          portion you own?
             Approximate mileage:                             D At least one of the debtors and another
             Other information:
                                                                                                                $_ _ _ _ _ _ __           $_ _ _ _ _ __
                                                               D Check if this is community property (see
                                                                 instructions)


    3.4.     Make:                                            Who has an interest in the property? Check one.   Do not deduct secured claims or exemptions. Put
                                                                                                                the amount of any secured claims on Schedule D:
             Model:
                                                              D Debtor 1 only                                   Creditom Who Hava Claims Secured by Property.
                                                              D Debtor 2 only
             Year:                                                                                              Current value of the      Current value of the
                                                              D Debtor 1 and Debtor 2 only                      entire property?
             Approximate mileage:                                                                                                         portion you own?
                                                              D At least one of the debtors and another
             Other information:
                                                                                                                $_ _ _ _ _ __             $_ _ _ _ _ _ _
                                                               D Check if this is community property (see
                                                                 instructions)




4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
   Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories
   .zl     No
   D       Yes


                                                              Who has an interest in the property? Check one.   Do not deduct secured claims or exemptions. Put
    4.1.     Make:
                                                                                                                the amount of any secured claims on Schedule D:
             Model:
                                                              D Debtor 1 only                                   Creditors Who Have Claims Secured by Property.
                                                              D Debtor 2 onfy
            Year:
                                                              D Debtor 1 and Debtor 2 only                      Current value of the      Current value of the
             Other information:                               D At least one of the debtors and another         entire property?          portion you own?


                                                              D Check if this is community property (see        $_ _ _ _ _ __             $_ _ _ _ _ __
                                                                 instructions)



   If you own or have more than one, list here:

    4.2.    Make:                                             Who has an interest in the property? Check one.   Do not deduct secured claims or exemptions. Put
                                                                                                                the amount of any secured claims on Schedule D:
            Model:
                                                              D Debtor 1 only                                   Creditors Who Have Claims Secured by Property.
                                                              D Debtor 2 only
            Year:                                                                                               Current value of the      Current value of the
                                                              D Debtor 1 and Debtor 2 only                      entire property?          portion you own?
            Other information:                                D At least one of the debtors and another
                                                                                                                $_ _ _ _ _ __             $_ _ _ _ _ _ _
                                                              D Check if this is community property (see
                                                                 instructions)




,. :: ,:';-,."::,~!";.~.'!';         r.::=.:::.:,~...,,....... ...,., Pa,t               z,   mclud:• any""":~•....... . . . . +       ~----1_9_,_4_7_5_.o_o_




Official Form 106A/B                                          Schedule A/B: Property                                                             page3
               Case 1:19-bk-12540                                  Doc 1              Filed 07/11/19 Entered 07/11/19 13:07:35 Desc Main
 Debtor 1             PAULA JEAN MCDOLE                                               Document Page 13 of 56Case number (if known), _ _ _ _ _ _ _ _ _ _ _ _ __
                       First Name              Middle Name               Last Name




                  Describe Your Personal and Household Items

                                                                                                                                                                                                 Current value of the
Do you own or have any legal or equitable interest in any of the following items?
                                                                                                                                                                                                 portion you own?
                                                                                                                                                                                                 Do not deduct secured claims
                                                                                                                                                                                                 or exemptions.

6.    Household goods and furnishings
      Examples: Major appliances, furniture, linens, china, kitchenware
      •    No                              ,
      ~    Yes. Describe ......... : LIVING                  ROOM, DINING ROOM BEDROOM KITCHEN DISHES                                                                                             $.         ___
                                                                                                                                                                                                      ____ 1,200.00
                                                                                                                                                                                                                 _;_




7. Electronics
      Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
                collections; electronic devices including ceii phones, cameras, media players, games

      •    No
      ~    Yes. Describe .......... !, CELL t                2 lVS I DVD , MUSIC HEADPHONES                                                                                                       $_ _ _ _8_0_0_.0_0

8. Collectibles of value
      Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
                stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
      ~ No
      D    Yes. Describe.                                                                                                                                                                         $
                                                                                                                                                                                                      - - - - - -0.00
                                                                                                                                                                                                                 --
9. Equipment for sports and hobbies
      Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
                and kayaks; carpentry tools; musical instruments
      ~ No
      D    Yes. Describe .......... .                                                                                                                                                                                  0.00
                                          I

10. Firearms
     Examples: Pistols, rifles, shotguns, ammunition, and related equipment
      ~ No
      D    Yes. Describe .......... /                                                                                                                                                             $- - - - - - 0.00
                                                                                                                                                                                                               --
11.Clothes
     Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
     0     No
      ~ Yes.                                   EVERYDAY & WORK CLOTHES                                                                                                                                    1,200.00
                   n-••riko                                                                                                                                                                       $
                                                                                                                                                                                                      --------
12.Jewelry
     Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
               gold, silver

     • No
     ~ Yes. Describe.                                                                                                                                                                             $
                                                                                                                                                                                                   - - - - -200.00
                                                                                                                                                                                                            ---
13. Non-farm animals
     Examples: Dogs, cats, birds, horses

     ~ No
     D     Yes. Describe.                                                                                                                                                                         $
                                                                                                                                                                                                   - - - - - -0.00
                                                                                                                                                                                                              --
14. Any other personal and household items you did not already list, including any health aids you did not list

     ~ No
     D     Yes. Give specific
           information.
                                                                                                                                                                                                 $
                                                                                                                                                                                                   - - - - - -0.00
                                                                                                                                                                                                              --
15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
                                                                                                                                                                                                 $_ _ _--=3_,__4=0-=-0=.0-=-0
     for Part 3. Write that number here ..................................................................................................................................................   +

Official Form 106A/B                                                                   Schedule A/8: Property                                                                                                page 4
             Case 1:19-bk-12540                                           Doc 1                Filed 07/11/19 Entered 07/11/19 13:07:35                                                              Desc Main
 Debtor 1            PAULA JEAN MCDOLE                                                         Document Page 14 of 56Case number (ff                                            known) _ _ _ _ _ _ _ _ _ _ _ _ __
                       First Name              Middle Name                      Last Name




I§89             Describe Your Financial Assets

Do you own or have any legal or equitable interest in any of the following?                                                                                                                           Current value of the
                                                                                                                                                                                                      portion you own?
                                                                                                                                                                                                      Do not deduct secured claims
                                                                                                                                                                                                      or exemptions.


16.Cash
   Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition

   ~ No
   D      Yes ...............................................................................................................................................................                                   0.00
                                                                                                                                                                                Cash: .......... .     $
                                                                                                                                                                                                           ------  -

17. Deposits of money
   Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
             and other similar institutions. If you have multiple accounts with the same institution, list each.

   0      No
   ~ Yes .................... .                                                                     Institution name:


                                                17.1. Checking account:                              HUNTINGTON                                                                                        $                   0.00

                                                17.2. Checking account:                                                                                                                                $                   0.00

                                                17.3. Savings account:                                                                                                                                 $                   0.00
                                                17.4. Savings account:                                                                                                                                 $                   0.00
                                                17.5. Certificates of deposit:                                                                                                                         $                   0.00
                                                17.6. other financial account:                                                                                                                         $                   0.00
                                                17.7. other financial account:                                                                                                                         $                   0.00
                                                17.8. Other financial account:                                                                                                                         $                   0.00
                                               17.9. other financial account:                                                                                                                          $                   0.00



18. Bonds, mutual funds, or publicly traded stocks
   Examples: Bond funds, investment accounts with brokerage firms, money market accounts
   '2i    No
   D     Yes ................ .                Institution or issuer name:

                                                                                                                                                                                                       $· - - - - -0.00
                                                                                                                                                                                                                   --
                                                                                                                                                                                                                  0.00
                                                                                                                                                                                                       $- - - - - - -
                                                                                                                                                                                                       $                  0.00
                                                                                                                                                                                                        --------

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in
   an LLC, partnership, and joint venture

   liZI No                                     Name of entity:                                                                                                                  % of ownership:
   D Yes. Give specific                                                                                                                                                         _0_0A_o___%                       0.00
                                                                                                                                                                                                       $- - - - - -
         information about                                                                                                                                                                                           -
         them ........................ .                                                                                                                                        _0_%_o___%                   0.00
                                                                                                                                                                                0%
                                                                                                                                                                                _ _ _ _%
                                                                                                                                                                                                       $
                                                                                                                                                                                                        -------
                                                                                                                                                                                                             0.00
                                                                                                                                                                                                       $
                                                                                                                                                                                                        -------



Official Form 106A/8                                                                             Schedule A/B: Property                                                                                           page 5
                Case 1:19-bk-12540                                Doc 1              Filed 07/11/19 Entered 07/11/19 13:07:35       Desc Main
 Debtor 1              PAULA JEAN MCDOLE                                             Document Page 15 of 56Case number
                                                                                                                   (ff known) _ _ _ _ _ _ _ _ _ _ _ _ __
                          First Name          Middle Name                Last Name




20. Government and corporate bonds and other negotiable and non-negotiable instruments
      Negotiable instruments include personal checks, cashiers' checks, promissory notes, and money orders.
      Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

      liZI   No
      0      Yes. Give specific               Issuer name:
             information about
             them ...................... .
                                                                                                                                       $_ _ _ _o_.o_o
                                                                                                                                       $_ _ _ _ _        o_.o_o
                                                                                                                                                  0.00
                                                                                                                                       $- - - - - -  -

21.   Retirement or pension KCOUnt5
      Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans

      0      No
      0      Yes. List each
             account separately.              Type of account:             Institution name:

                                              401 (k) or similar plan:                                                                 $                 0.00
                                              Pension plan:                                                                            $                 0.00

                                              IRA:                                                                                     $                 0.00
                                              Retirement account:                                                                      $                 0.00
                                              Keogh:                                                                                   $                 0.00

                                              Additional account:                                                                      $                 0.00

                                              Additional account:                                                                      $                 0.00


22. Security deposits and prepayments
      Your share of all unused deposits you have made so that you may continue service or use from a company
      Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
      companies, or others

      0      No
      liZI   Yes ....................... ..                         Institution name or individual:

                                              Electric:
                                                                                                                                      $
                                                                                                                                                         0.00
                                              Gas:
                                                                                                                                      $
                                                                                                                                                         0.00
                                              Heating oil:
                                                                                                                                      $               0.00
                                              Security deposit on rental unit: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                                                                                                                                      $
                                                                                                                                                  1,400.00
                                              Prepaid rent:
                                                                                                                                      $                  0.00
                                              Telephone:
                                                                                                                                      $                  0.00
                                              Water:
                                                                                                                                      $                  0.00
                                              Rented furniture:
                                                                                                                                      $                  0.00
                                              Other.
                                                                                                                                      $                  0.00


23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)

      liZI   No

      0      Yes..........................    Issuer name and description:
                                                                                                                                                 0.00
                                                                                                                                      $- - - - - -  -
                                                                                                                                                 0.00
                                                                                                                                      $- - - - - -  -
                                                                                                                                                 0.00
                                                                                                                                      $- - - - - - -
Official Form 106A/B                                                                 Schedule A/B: Property                                     page 6
               Case 1:19-bk-12540                             Doc 1           Filed 07/11/19 Entered 07/11/19 13:07:35                                 Desc Main
 Debtor 1           PAULA JEAN MCDOLE                                         Document Page 16 of 56Case number (ff             known) _ _ _ _ _ _ _ _ _ _ _ _ __
                      First Name            Middle Name           Last Name




            in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
24. Interests
   26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).
   liZI   No
   D      Yes ....................................   Institution name and description. Separately file the records of any interests.11 U.S.C. § 521 (c):

                                                                                                                                                            $
                                                                                                                                                                - - - - -0.00
                                                                                                                                                                         --
                                                     0.00                                                                                                   $
                                                                                                                                                             - - - - - 0.00
                                                                                                                                                                       --
                                                                                                                                                            $_ _ _ _   0_.o_o

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
   exercisable for your benef'rt

   .zl    No
   D      Yes. Give specific
          information about them ....                                                                                                                       $   - - - - - -0.00
                                                                                                                                                                           --
26. Patents, copyrights, trademari<s, trade secrets, and other intellectual property
   Examples: Internet domain names, websites, proceeds from royalties and licensing agreements

   liZI   No
   D      Yes. Give specific
          information about them.                                                                                                                           $_ _ _ _ _0_.0_0

27. Licenses, franchises, and other general intangibles
   Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

   liZI   No
   D      Yes. Give specific
          information about them ....                                                                                                                       $_ _ _ _0_.0_0


Money or property owed to you?                                                                                                                              Current value of the
                                                                                                                                                            portion you own?
                                                                                                                                                            Do not deduct secured
                                                                                                                                                            claims or exemptions.

28. Tax refunds owed to you

   liZI   No
   D      Yes. Give specific information                                                                                         Federal:               $_ _ _ _o_.o_o
               about them, including whether
               you already filed the returns
                 and the tax years ....................... .
                                                                                                                                 State:
                                                                                                                                                        - - - - - 0.00
                                                                                                                                                        $         --
                                                                                                                                 Local:                 $- - - - - 0.00
                                                                                                                                                                   --

29. Family support .
    Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
   liZI   No
   D      Yes. Give specific information ............. .
                                                                                                                                Alimony:                    $              0.00
                                                                                                                                Maintenance:                $              0.00
                                                                                                                                Support:                    $              0.00
                                                                                                                              : Divorce settlement          $              0.00
                                                                                                                                Property settlement:        $              0.00

30. Other amounts someone owes you
   Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers' compensation,
             Social Security benefits; unpaid loans you made to someone else
   liZI   No
   D      Yes. Give specific information .............. .
                                                                                                                                                            $· - - - - - - -0.00
                                                                                                                                                                             --


Official Form 106A/B                                                          Schedule A/B: Property                                                                  page 7
              Case 1:19-bk-12540                                   Doc 1                   Filed 07/11/19 Entered 07/11/19 13:07:35 Desc Main
 Debtor 1            PAULA JEAN MCDOLE                                                     Document Page 17 of 56Case number known) _ _ _ _ _ _ _ _ _ _ _ _ __                                    (ff
                       First Name           Middle Name                   Last Name




31. Interests in insurance policies
     Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowners, or renter's insurance
     '21   No
     D     Yes. Name the insurance company             Company name:                                                                                                       Beneficiary:                                                                           Surrender or refund value:
                of each policy and list its value ....
                                                                                                                                                                                                                                                                  $_ _ _ _o_.o_o
                                                                                                                                                                                                                                                                  $_ _ _ _ _ _ __
                                                                                                                                                                                                                                                                  $_ _ _ _ _ _ _ _

32. Any interest in property that is due you from someone who has died
    If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive
    property because someone has died.
     ~ No
      D    Yes. Give specific information ...
                                                                                                                                                                                                                                                                            0.00
                                                                                                                                                                                                                                                                  $
                                                                                                                                                                                                                                                                      --------
33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
     Examples: Accidents, employment disputes, insurance claims, or rights to sue
     ~ No
     D     Yes. Describe each claim ................... ..


34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
    to set off claims
     ~ No
     D     Yes. Describe each claim.




35. Any financial assets you did not already list

     ~ No
     D Yes. Give specific information............                                                                                                                                                                                                                 $                  0.00
                                                                    · · - · - - · - ~ - .............................., _ ,......., ...._ _ _ _ _ _ _ _ _ _ _ _ _ _,,.........................-   ............................................................J   - - - - - - - -




36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
    for Part 4. Write that number here ....................................................................................................................................................                                                 +                                  1,400.00



                   Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any business-related property?
     ~ No. Go to Part 6.
     D     Yes. Go to line 38.

                                                                                                                                                                                                                                                               Current value of the
                                                                                                                                                                                                                                                               portion you own?
                                                                                                                                                                                                                                                               Do not deduct secured claims
                                                                                                                                                                                                                                                               or exemptions.

38. Accounts receivable or commissions you already earned

    •      No
     D     Yes.


39. Office equipment, furnishings, and supplies
    Examples: Business-related computers, software, modems, prin1ers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices

    •      No
                                                                                                                                                                                                                                                  -   '" l

     D     Yes. Describe ....       ...i                                                                                                                                                                                                                   $_ _ _ _ _ _ _ __
                                                                                                                                                                                                                                                           i




Official Form 106A/B                                                                         Schedule A/8: Property                                                                                                                                                         pages
              Case 1:19-bk-12540                                    Doc 1              Filed 07/11/19 Entered 07/11/19 13:07:35 Desc Main
 Debtor 1            PAULA JEAN MCDOLE                                                 Document Page 18 of 56Case number (ifkncrwn). _ _ _ _ _ _ _ _ _ _ _ _ __
                       First Name            Middle Name                  Last Name




40. Machinery, f"ixtures, equipment, supplies you use in business, and tools of your trade

      0    No
      D    Yes. Dl'!~:c:rille



41. Inventory
      0    No
     D     Yes. o~,r.rilli'!                                                                                                                                                                        $_________

42. Interests in partnerships or joint ventures

      0    No
      D    Yes. Describe.......            Name of entity:                                                                                                              % of ownership:
                                                                                                                                                                        _ _ _%                      $_ _ _ _ _ _ _ __
                                                                                                                                                                        _ _ _%                      $_ _ _ _ _ _ _ __
                                                                                                                                                                        _ _ _%                      $_ _ _ _ _ _ _ __


43. Customer lists, mailing lists, or other compilations
     0     No
     D     Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
                   0     No
                   D     Yes. Describe ....... .
                                                                                                                                                                                                     $_ _ _ _ _ _ _ _


44.Any business-related property you did not already list
     0     No
     D     Yes. Give specific
                                                                                                                                                                                                     $
           information ........ .
                                                                                                                                                                                                     $
                                                                                                                                                                                                     $
                                                                                                                                                                                                     $
                                                                                                                                                                                                     $
                                                                                                                                                                                                     $

45. Add the dollar value of all of your entries from Part 5, including any entries for pages you have attached
    for Part 5. Write that number here ..... ... .... ... ... .. .. ..................................................................................................................... ······~   1$                     o.ooJ

                   Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
                   If you own or have an interest in farmland, list it in Part 1.


46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
     Ga"   No. Go to Part 7.
     D     Yes.Goto line 47.

                                                                                                                                                                                                    Current value of the
                                                                                                                                                                                                    portion you own?
                                                                                                                                                                                                    Do not deduct secured claims
                                                                                                                                                                                                    or exemptions.
47. Farm animals
     Examples: Livestock, poultry, farm-raised fish
     0     No
     0
                                                                                                                                                                                                      $_ _ _ _ _ _ __



Official Form 106A/B                                                                    Schedule A/B: Property                                                                                                   page 9
               Case 1:19-bk-12540                                   Doc 1               Filed 07/11/19 Entered 07/11/19 13:07:35 Desc Main
  Debtor 1            PAULA JEAN MCDOLE                                                 Document Page 19 of 56Case number known) _ _ _ _ _ _ _ _ _ _ _ _ __           (if
                        First Name           Middle Name                   Last Name




48. Crops-ither growing or harvested

      •     No

                                                                                                                                                                                                        $_ _ _ _ _ _ _ _

49. Fann and fishing equipment, implements, machinery, fixtures, and tools of trade
     •      No
     •
                                                                                                                                                                                                        $_ _ _ _ _ _ __

50. Fann and fishing supplies, chemicals, and feed

     •      No
     •
                                                                                                                                                                                                     $_ _ _ _ _ _ __

51. Any farm- and commercial fishing-related property you did not already list
     •      No

                                                                                                                                                                                                     $_ _ _ _ _ _ __

52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached                                                                                                           0.00
    for Part 6. Write that number here ....................................................................................................................................................   -+

                   Describe All Property You Own or Have an Interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
     Examples: Season tickets, country club membership

     liZI   No
                                                                                                                                                                                                        $_ _ _ _ _ __
     D      Yes. Give specific
            Information.                                                                                                                                                                                $_ _ _ _ _ __
                                                                                                                                                                                                        $_ _ _ _ _ __



54. Add the dollar value of all of your entries from Part 7. Write that number here .................................................................                                         -+        $_ _ _ _0_._00_




•ifI               List the Totals of Each Part of this Form

                                                                                                                                                                                       ....... +                   0.00
55. Part 1: Total real estate, line 2 ............................................................................................................................................ .                $
                                                                                                                                                                                                     -------
56. Part 2: Total vehicles, line 5                                                                                $_ _1_s_,4_?s_._oo_


57. Part 3: Total personal and household items, line                                  15                          $_ _ _3_,4_oo_._oo_

58. Part 4: Total financial assets, line 36                                                                       $._ _ _1_,4_0_0._00_

59. Part 5: Total business-related property, line 45                                                                       0.00
                                                                                                                  $- - - - - -
60. Part 6: Total farm-and fishing-related property, line 52                                                      $- - - - -0.00
                                                                                                                            --
61. Part 7: Total other property not listed, line 54                                                          +$          0.00
                                                                                                                   -----     -
62. Total personal property. Add lines 56 through 61 .................... .                                          24,275-00 iCopy personal property total ,+                                    + $._ _ _2_4_,2_7_5_.0_0_


63. Total of all property on Schedule A/B. Add line 55 + line 62 •.........................................................................................                                         $- - -24,275.00
                                                                                                                                                                                                           ----

 Official Form 106A/B                                                                      Schedule A/8: Property                                                                                              page 10
           Case 1:19-bk-12540                           Doc 1         Filed 07/11/19 Entered 07/11/19 13:07:35                             Desc Main
                                                                      Document Page 20 of 56
  Fill in this information to 1dent1fy your case:


  Debtor 1           PAULA JEAN MCDOLE
                      First Name                      MlddJeName                 Last Name

  Debtor2
  (Spouse, if filing) First Name                      Middle Name                Last Name


  United Slates Bankruptcy Court for the: SOUTHERN District of OHIO_ _ __

  Case number
  Of known)
                                                                                                                                                 D Check if this is an
                                                                                                                                                    amended filing



Official Form 106C
Schedule C: The Property You Claim as Exempt                                                                                                                 04/19

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule AIB: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write
your name and case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions-such as those for health aids, rights to receive certain benefits, and tax•xempt
retirement funds-may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.


•ifI              Identify the Property You Claim as Exempt


 1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.
      if You are .claiming stat.e and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
       0   You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)



 2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.


       !J.r~ li~ri~l'I c;,f !I!!! prc;,£1!!rty lll'lli lil'I!! 011   Current value of the    Am01Jl'lt of th~ ~_xe111ption ~u clairn
       Schedule AIB that lists this property                         portion· vou own ---
                                                                     Copy the value from     Check only one box for each exemption.
                                                                     Schedule AIB

      Brief                                                                                                                            2329.66
      description:             FURNITURE                             $1,200.00               0$ _ _ __
      Line from
                                                                                             0   100% of fair market value, up to
      Schedule AIB:            6                                                                 any applicable statutory limit


      Brief
      description:             ELECTRONICS                           $800.00                 0$ _ _ __                                 2329.66
      Line from               :z__                                                           0   100% of fair market value, up to
      Schedule AIB:                                                                              any applicable statutory limit

      Brief
      description:             CLOTHES                               $1,200.00               0$ _ _ __                                 2329.66
      Line from                                                                              l;a 100% of fair market value, up to
      Schedule A/B: ...11_                                                                       any applicable statutory limit


 3. Are you claiming a homestead exemption of more than $170,350?
      (Subject to adjustment on 4/01/2--2 and every 3 years after that for cases filed on or after the date of adjustment.;

      if No
      0    Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
           0      No
           0      Yes



Official Form 106C                                                   Schedule C: The Property You Claim as Exempt                                       page 1 of.£
           Case 1:19-bk-12540                 Doc 1          Filed 07/11/19 Entered 07/11/19 13:07:35 Desc Main
               PAULA JEAN MCDOLE
                                                             Document Page 21 of 56 Case number (ifknaHri), _ _ _ _ _ _ _ _ _ _ _ _ __
Debtor 1
              First Name        Middle Name      Last Name




•iii         Additional Page

      Brief deiu;rlptiQn Qf the prQperty and line        Current value Qf the                 Anmunt Qf the eumpt;QD VQU i.laim        Spei;ifu:: law.s that alJQW exemptiQn
      on Schedule AIB that lists this property           portion you own
                                                         Copy the value from                  Check only one box for each exemption
                                                         Schedule AIB

     Brief
                           JEWELRY                       $_ _ _2_0_0_.0_0                     0$ _ _ __                               2329.66
     description:
                                                                                              !;1100% of fair market value, up to
     Line fn~m
     Schedule AIB:                                                                                any applicable statutory limit

     Brief                                                                                    0$ _ _ __                               2329.66
     description:          SEC RENT DEPQSI               $._ _. . a1_,_4.:. ;:::0-=-0.=0=-0
     Line from
                                                                                              r;a- 100% of fair market value, up to
     Schedule AIB:
                           22                                                                     any applicable statutory limit


     Brief
     description:
                                                         $._ _ _ _ _ __                       0$ _ _ __
     Line from
                                                                                              0 100% of fair market value, up to
     Schedule A/8:                                                                                any applicable statutory limit


     Brief
     description:
                                                         $_ _ _ _ _ __                        0$ _ _ __
     Line from
                                                                                              0   100% of fair market value, up to
     Schedule AIB:                                                                                any applicable statutory limit

     Brief
     description:
                                                         $._ _ _ _ _ __                       0$ _ _ __
     Line from                                                                                0   100% of fair market value, up to
     Schedule A/8:                                                                                any applicable statutory limit


     Brief
     description:
                                                         $._ _ _ _ _ __                       0$ _ _ __
     Line from
                                                                                              0 100% of fair market value, up to
     Schedule AIB:                                                                                any applicable statutory limit


     Brief
     description:
                                                                                              0$ _ _ __
     Line from
                                                                                              0   100% of fair market value, up to
     Schedule AIB:                                                                                any applicable statutory limit

     Brief                                               $._ _ _ _ _ __                       0$ _ _ __
     description:
     Line from
                                                                                              0   100% of fair market value, up to
     Schedule AIB:                                                                                any applicable statutory limit


     Brief
     description:
                                                         $._ _ _ _ _ __                       0$ _ _ __
     Line from
                                                                                              0   100% of fair market value, up to
     Schedule AIB:                                                                                any applicable statutory limit

     Brief
     description:
                                                         $._ _ _ _ _ __                       0$ _ _ __
     Line from
                                                                                              0 100% of fair market value, up to
     Schedule AIB:                                                                                any applicable statutory limit

     Brief
     description:
                                                         $._ _ _ _ _ __                       0$ _ _ __
     Line from                                                                                D 100% of fair market value, up to
     Schedule A/8:                                                                                any applicable statutory limit


     Brief
     description:
                                                         $_ _ _ _ _ __                        0$ _ _ __
     Line from                                                                                0 100% of fair market value, up to
     Schedule A/8:                                                                                any applicable statutory limit



Official Form 106C                                    Schedule C: The Property You Claim as Exempt                                                      page.f_of.f._
                  Case 1:19-bk-12540                       Doc 1          Filed 07/11/19 Entered 07/11/19 13:07:35                               Desc Main
                                                                          Document Page 22 of 56
   Fill in this information to 1dent1fy your case:


   Debtor 1            PAULA JEAN MCDOLE
                       First Name                    Middle Name                   Last Name

   Debtor2
   (Spouse, Wfiling)   First Name                    Middle Name                   last Name


   United States Bankruptcy Court for the: SOUTHERN District of OHIO _ _ __

   Case number
   (If known)                                                                                                                                         D Check if this is an
                                                                                                                                                         amended filing


   Official Form 106D
   Schedule D: Creditors Who Have Claims Secured by Property                                                                                                         12/15
   Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
  information. If more space is needed, copy the Additional Page, flfl it out, number the entries, and attach it to this fonn. On the top of any
  additional pages, write your name and case number (if known).


  1. Do any creditors have claims secured by your property?
        D      No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
        ~      Yes. Fill in all of the information below.


r¥ftli             List All Secured Claims
                                                                                                           ColumnA                           Columns               ColumnC
! 2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately Amount of claim                    Value of colt.-,      Unsecured
     for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2. Do not deduct the                 that supp(>rts this   portion
     As much as possible, list the claims in alphabetical order according to the creditor's name.          value of COiiaterai.              claim                 If any

[III NATIONWIDE CASSEL LP                                     Describe the property that eect1res the claim:                     19,475.00 $         19,475.00$       0.00
                                                                                                                             $
                                                                                                                                                                   ·-----
        Creditor's Name
         PO BOX477                                          I2012 INFINITI
        -Nu_m_be_r_ _ _S-tre_e_t   --------._I- - - - - - - - - - - - - - - - - - - '
                                                              As of the date you file, the claim is: Check all that apply.
                                                              • Contingent
         PARKRIDGE                      IL     60068          r;J Unliquidated
        City                           State   ZIP Code
                                                              • Disputed
    Who owes the debt? Check one.                             Nature of lien. Check all that apply.
    •     Debtor 1 only                                       r;J An agreement you made (such as mortgage or secured
    •     Debtor 2 only                                            car loan)
    •     Debtor 1 and Debtor 2 only                          •    Statutory lien (such as tax lien, mechanic's lien)
    r;J   At least one of the debtors and another             •    Judgment lien from a lawsuit
                                                              •    Other (including a right 1D offset) _ _ _ _ _ _ __
    •     Check if this claim relates to a
          community debt


                                                              Describe the property that secures the claim:                  $_ _ _ _ _ __   $_ _ _ _ _ _ $_ _ _ __
        Creditor's Name


        Number            Street
                                                              As of the date you file, the claim is: Check all that apply.
                                                              •    Contingent
                                                              •    Unliquidated
        City                           State   21 P Code
                                                              •    Disputed

    Who owes the debt? Check one.                             Nature of lien. Check all that apply.
   •      Debtor 1 only                                       •    An agreement you made (such as mortgage or secured
   •      Debtor 2 only                                            car loan)
   •      Debtor 1 and Debtor 2 only                          •    Statutory lien (such as tax lien, mechanic's lien)
   •      At least one of the debtors and another             •    Judgment lien from a lawsuit
                                                              •    Other (including a right 1D offset) _ _ _ _ _ _ __
   •      Check if this claim relates to a
          community debt
    Date debt was incurred =====·                             Last 4 digits of account number_ _                _       _                                                      ,
»-~·--"Ad;;;;;ci:ii; v;;;~f your :;~~thi~-;~;;;~;~;;;;-.-r:isAzs~ocrr-·~-.-.·----,,-~-N<-'>••~W~•1
  Official Form 1060                                  Schedule D: Creditors Who Have Claims Secured by Property                                           page 1 of_1_
                 Case 1:19-bk-12540                        Doc 1          Filed 07/11/19 Entered 07/11/19 13:07:35                                         Desc Main
   Fill in this information to identify your case:
                                                                          Document Page 23 of 56

   Debtor 1              PAULA JEAN MCDOLE
                          First Name                   Middle Name                   Last Name

   Debtor 2
   (Spouse, Wfiling) First Name                        Middle Name                   Last Name


   United States Bankruptcy Court for the: SOUTHERN District of OHIO_ _ __
                                                                                                                                                                  D Check if this is an
   Case number
      (If known)                                                                                                                                                      amended filing


 Official Form 106E/F
 Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                                 12/15
 Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NON PRIORITY claims.
 List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
 A/8: Property (Official Form 106A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any
 creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by Property. If more space is
 needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of
 any additional pages, write your name and case number (if known).

•iii                   List All of Your PRIORITY Unsecured Claims

 1. Do any creditors have priority unsecured claims against you?
        D No. Go to Part 2.
        liZlves.
 2.     List all of your priority unsecured claims. If a creditor has more than one priority unsecured claim, list the creditor separately for each claim. For
        each claim listed, identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and
        nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. If you have more than two priority
        unsecured claims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.
        (For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)
                                                                                                                                             Total claim        Priority     Nonpriorlty
                                                                                                                                                                amount       amount

0          INTERNAL REVENUE SERVICE
          ='pn.,..·o""'rity,-=,cC~re""dil=or""·s""N,-a~m=e~~~~==~~==~--
                                                                           Last 4 digits of account number _        _    _     _         $     2 ooo oo     $   2 ooo oo $._ _.....
                                                                                                                                                                               o. o-o
                                                                                                                                                                                    ..
           201 W RIVERCENTER BLVD                                         When was the debt incurred?           04/01/2019
          Number            Street

                                                                          As of the date you file, the claim is: Check all that apply.
           COVINGTON
          City
                                                KY
                                              State
                                                       41011
                                                       ZIP Code
                                                                          •     Contingem:
                                                                          -a-   Unliquidated
          Who incurred the debt? Check one.
          ~ Debtor 1 only
                                                                          •     Disputed

          •      Debtor 2 only                                            Type of PRIORITY unsecured claim:
          •      Debtor 1 and Debtor 2 only
                                                     • Domestic support obligations
          •
         At least one of the debtors and another
                                                     ~ Taxes and certain other debts you owe the government
          •
         Check if this claim is for a community debt • Claims for death or personal injury while you were
     Is the claim subject to offset?                   intoxicated

     ill No                                          • Other. Specify _ _ _ _ _ _ _ _ _ _ _ __

     • Yes
,...___ -.-,.,-----~""'""'"··--··--·~·=-•'"-·~---·----~····-··-----·--------·----------··----
~ - - - - - - - - - Last 4 digits of account number _ _ _ _ $_ _ _ _ _ $_ _ _ _ $_ _ _ __
          Priority Creditor's Name
                                                                          When was the debt ineurred?
          Number            Street
                                                                          As of the date you file, the claim is: Check all that apply.
                                                                          •     Contingent
          City                                State    ZIP Code           •     Unliquidated

         Who incurred the debt? Check one.                                •     Disputed

          D      Debtor 1 only
         •       Debtor 2 only
                                                                          Type of PRIORITY unsecured claim:
                                                                          •
         •       Debtor 1 and Debtor 2 only
                                                                          •
                                                                                Domestic support obligations

         •       At least one of the debtors and another
                                                                          •
                                                                                Taxes and certain other debts you owe the government

         •       Check if this claim is for a community debt
                                                                                Claims for death or personal injury while you were
                                                                                intoxicated
         Is the claim subject to offset?                                  •     Other. Specify _ _ _ _ _ _ _ _ _ _ _ __

         •       No
         •       Yes


 Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                       page 1 of   _.17.
              Case 1:19-bk-12540                        Doc 1          Filed 07/11/19 Entered 07/11/19 13:07:35 Desc Main
 Debtor 1           PAULA JEAN MCDOLE                                  Document Page 24 of 56Case number (ifknownJ _ _ _ _ _ _ _ _ _ _ _ _ __
                     First Name      Middle Name           Last Name



                    List All of Your NONPRIORITY Unsecured Claims

  3. Do any creditors have non priority unsecured claims against you?
     0 No. You have nothing to report in this part. Submit this form to the court with your other schedules.
     !;aves
  4. List all of your non priority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one
     non priority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already
     included in Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.lf you have more than three nonpriority unsecured
     claims fill out the Continuation Page of Part 2.

                                                                                                                                                                   Total claim

EJ CRESTLINE
       Nonpriority Creditor's Name
                                                                                     Last 4 digits of account number~             __Q_ _1 ~                    $         2,000.00
                                                                                     When was the debt incurred?              06/05/2017
       202 CRESTLINE AVE
       Number             Street

       CINTI                                             OH             45205
       City                                             State          ZIP Code      As of the date you file, the claim is: Check all that apply.

                                                                                     •     Contingent
       Who incurred the debt? Check one.                                             ~     Unliquidated
       ijl    Debtor 1 only                                                          •     Disputed
      •       Debtor 2 only
      •       Debtor 1 and Debtor 2 only                                             Type of NONPRIORITY unsecured claim:
      •       At least one of the debtors and another
                                                                                     0     mu!l.imt 19211~
      •       Check if this claim is for a community debt                            •     Obligations arising out of a separation agreement or divorce
                                                                                           that you did not report as priority claims
       Is the claim subject to offset?                                               •     Debts to pension or profit-$haring plans, and other similar debts
       ijl    No                                                                     r;j   Other. specify    CONSUMERM
      •       Yes


       DAYTON POWER & LIGHT                                                          Last 4 digits of account number         _1    --2. .Jl. __l_
       Nonpriority Creditor's Name                                                   When was the debt incurred?              01/25/2017

       L22P t, '!tit ~N                                                              As of the date you file, the claim is: Check all that apply.
      City                                              State          ZIP Code
                                                                                    •      Contingent
      Who incurred the debt? Ctieck one.                                            •      Unl[QlJida~d

      •       Debtor 1 only
                                                                                    •      Disputed

      •       Debtor 2 only
      •       Debtor 1 and Debtor 2 only
                                                                                    Type of NONPRIORITY unsecured claim:

      •       At least one of the debtors and another                               •      Student loans

      •       Check if this claim is for a community debt
                                                                                    •      Obligations arising out of a separation agreement or divorce
                                                                                           that you did not report as priority claims
      Is the claim subject to offset?                                               •      Debts 1o pension or profit-$haring plans, and other similar debts

      •       No
                                                                                    •      Other. Specify _ _ _ _ _ _ _ _ _ _ _ _ _ __

      •       Yes

       BUTLER COUNTY WATER WORKS                                                    Last 4 digits of account number          _Q _Q _Q _j                       $_ _ _ _110.22
                                                                                                                                                                        _ __
      Nonpriority Creditor's Name

       t3o tl-, ti t-1
      Number              Street
                                     sr                                             When was the debt incurred?               05/22/1996


       i-lAtitJ-[bAI                   OHIO                            '-/50/I      As of the date you file, the claim is: Check all that apply.
      City                                              State          ZIP Code


      Who incurred the debt? Check one.
                                                                                    •      Contingent
                                                                                    r;l°   Unliquidated
      i;;a' Debtor 1 only                                                           •
      •       Debtor 2 only
                                                                                           Disputed

      •       Debtor 1 and Debtor 2 only
                                                                                    Type of NONPRIORITY unsecured claim:
      •      At least one of the debtors and another
                                                                                    •      Student loans
      •      Check if this claim is for a community debt                            •      Obligations arising out of a separation agreement or divorce
                                                                                           that you did not report as priority claims
      Is the claim subject to offset?
      •                                                                             •      Debts to pension or profit-$haring plans, and other similar debts
             No
      l;a' Yes
                                                                                    •      Othar. Specify _ _ _ _ _ _ _ _ _ _ _ _ __




Official Form 106E/F                                        Schedule E/F: Creditors Who Have Unsecured Claims                                                          page~of~
               Case 1:19-bk-12540                        Doc 1          Filed 07/11/19 Entered 07/11/19 13:07:35 Desc Main
                     PAULA JEAN MCDOLE                                                        Case number (if known) _ _ _ _ _ _ _ _ _ _ _ _ __
 Debtor 1
                     First Name      Middle Name            Last Name
                                                                        Document Page 25 of 56

                    Your NONPRIORITY Unsecured Claims - Continuation Page


  After listin!J any entries on this pape, number them be!Jinnin!J with 4.4, followed                by 4.5, and so forth.                                             Total claim

'47
~      SPRINT
                                                                                        Last 4 digits of account number          _§_   _1_ _1_ ~
                                                                                                                                                                   $       880.00
      Nonpriority Creditor's Name
                                                                                        When was the debt incurred?              02/02/2016
       6135 GLENWAY AVE
      Number              Street
       CINTI                                              OH             45211
                                                                                        A§ 91 th!     gm ygy tilt, ti)! ~l~Jm i§: gh~9k sill ~t ~pply.
      City                                               State          ZIP Code        • Contingent
                                                                                        l;l Unliquidated
      Who incurred the debt? Check one.                                                 • Disputed
       ~ Debtor 1 only
      • Debtor 2 only                                                                   Type of NONPRIORITY unsecured claim:
      Q ~t,>;ir 1 ang D,~l;>;ir _2 c;inly
      • At least one of the debtors and another                                         •      Student loans
                                                                                        •      Obligations arising out of a separation agreement or divorce that
      • Check if this claim is for a community debt                                     •
                                                                                               you did not report as priority claims
                                                                                               Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                                   lit    other. Specify PHONE/CABLE
    •          No
    • Yes
g"•••=~=••-•-~--•--~---=•--~--•~-•---•••=-•=-~==•-=-•---•-••-----•-----•-•--w·-----___,_,~---~~••
       QUALIFIED EMERGENCY SPECIALIST INC                                               Last 4 digits of account number          ..1_ _Q_ __§_ _§__                $      295. 00
       Nonpriority Creditor's Name
                                                                                        When was the debt incurred?              03/06/2016
       PO BOX95389
      Number              Street
                                                                                        As of the dat.e you file, the claim ia: Check au that apply.
       OKLAHOMA CITY                                      OK             73143
      City                                               State          ZIP Code        • Contingent
                                                                                        l;i,J' Unliquidated
      Who incurred the debt? Check one.                                                 • Disputed
      !;i,J'   Debtor 1 only
      •        Debtor 2 only                                                            Type of NON PRIORITY unsecured claim:
      •        Debtor 1 and Debtor 2 only
                                                                                        •      Student loans
      •        At least one of the debtors and another                                  •      Obligations arising out of a separation agreement or divorce that
      •        Check if this claim is for a community debt
                                                                                        •
                                                                                               you did not report as priority claims
                                                                                               Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                                   •      Other. Specify_;_;.M=E=D:c..:I-=C-=-A=L'-------
      lit No
      •        Yes

                                                                                                                                                                   $_ _ _ __
                                                                                                                                                                      834.00
       STATE COLLECTION SERVICE INC
                                                                                        Last 4 digits of account number          _§__ _§__ _1_ _£_
      Nonpriority Creditor's Name
                                                                                        When was the debt incurred?              01/15/2018
       PO BOX 1280
      Number              Street
                                                                                        As of the date you file, the claim is: Check all that apply.
       OAKS                                               PA             19456
      City                                               State          ZIP Code        •      Contingent
                                                                                        l;a'   Unliquidated
      Who incurred the debt? Check one.                                                 •      Disputed
      !;i,J'   Debtor 1 only
      •        Debtor 2 only                                                            Type of NON PRIORITY unsecured claim:
      •        Debtor 1 and Debtor 2 only
                                                                                        •      Student loafls
      •        At least one of the debtors and another
                                                                                        •      Obligations arising out of a separation agreement or divorce that
      •        Check if this claim is for a community debt
                                                                                        •
                                                                                               you did not report as priority claims
                                                                                               Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                                   lit    Other. specify CONSUMER
      lit No
      •        Yes




Official Form 106E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                     page~of11:
                 Case 1:19-bk-12540                             Doc 1             Filed 07/11/19 Entered 07/11/19 13:07:35 Desc Main
                       PAULA JEAN MCDOLE
 Debtor 1
                        First Name         Middle Name                Last Name
                                                                                  Document Page 26 of 56Case number (ffknoNn) _ _ _ _ _ _ _ _ _ _ _ _ __



                       Your NONPRIORITY Unsecured Claims - Continuation Page


  After listin9 any entries on this P8!Je, number them be~innin~ with 4.4, followed                                        by 4.5, and so forth.                                                         Totafclaim


'47
~         AT&T                                                                                                Last 4 digits of account number          JL _Q__ ~ JL                                  $       1,016.00
          Nonpriority Crecfitor's Name
                                                                                                              When was the debt incurred?              03/03/2017
           PO BOX6416
          Number             Street
           CAROL STREAM                                            IL                  60197
                                                                                                              M gf 11:!! g~ Y9Y fH!}, m!} gl~im ji;; 9h§'9k ~II ti~t ~pply.
          City                                                    State               ZIP Code                • Contingent
                                                                                                              i;a' Unliquidated
          Who incurred the debt? Check one.                                                                   • Disputed
          ~ Debtor 1 only
          • Debtor 2 only                                                                                     Type of NONPRIORITY unsecured claim:
          Q Qel?t9r 1 ~mg 9~1,>tr,r -~ 9nly
          • At least one of the debtors and another                                                           •      Student loans
                                                                                                              •      Obligations arising out of a separation agreement or divorce that
          • Check if this claim is for a community debt                                                       •
                                                                                                                     you did not report as priority claims
                                                                                                                     Debts to pension or profit-sharing plans, and other similar debts
          Is the claim subject to offset?                                                                     Ga     Other. specify CELUINTERNET
          Ga No
          •      Yes




          TRI HEALTH                  IMAGING                                                                 Last 4 digits of account number          .1_ .J!._ _Q__ 2-_                            $._ _1_9_.8_9
          Nonpriority Creditor's Name
                                                                                                              When was the debt incurred?              05/01/2018
          10494 MONTGOMERY RD
          Number             Street
                                                                                                              As of the dat.e you file, the claim ia: Check all that apply.
          MONTGOMERY                                               OH                  45242
          City                                                    State           ZIP Code                    • Contingent
                                                                                                              i;a' Unliquidated
          Who incurred the debt? Check one.                                                                   • Disputed
          i;;,J' Debtor 1 only
          •      Debtor 2 only                                                                                Type of NONPRIORITY unsecured claim:
          0
          •
                 Debt.or 1 and Debtor 2 only
                                                                                                              •      Student loans
                 At least one of the debtors and another
                                                                                                              •      Obligations arising out of a separation agreement or divorce that
          •      Check if this claim is for a community debt
                                                                                                              •
                                                                                                                     you did not report as priority claims
                                                                                                                     Debts to pension or profit-sharing plans, and other similar debts
          Is the claim subject to offset?                                                                     Ga     Other. Specify~M=E=Dc..cl-=cC"--A=L'--------
          Gi No
         •       Yes
14.9   l •••••••••••~•"·••-•"''"'"••• • • ,-•-.,.,., . _.,._ ••••--··••••••••••----              -•··   •·-                --•           •-•-•"'•.               ••»•m•.••·••.c,.   ••~h   ••~   d   •   .   ••sat:roo•
          CREDIT ONE BANK
                                                                                                              Last 4 digits of account number          JL J_ J_          _1_                         $_ _ _ __

          Nonpriority Creditor's Name
                                                                                                              When was the debt incurred?              02/12/2016
          6801         S CIMARRON              RD
         Number             Street
                                                                                                              As of the date you file, the claim is: Check all that apply.
          LAS VEGAS                                                NV                 89113
         City                                                     State           ZIP Code                    • Contingent
                                                                                                              i;;,J' Unliquidated
         Who incurred the debt? Check one.                                                                    • Disputed
          r;a' Debtor 1 only
         •       Debtor 2 only                                                                                Type of NON PRIORITY unsecured claim:
         •       Debtor 1 and Debtor 2 only                                                                   0      Studeflt loans
         •       At least one of the debt.ors and another
                                                                                                          •          Obligations arising out of a separation agreement or divorce that
         •       Check if this claim is for a community debt
                                                                                                          •
                                                                                                                     you did not report as priority claims
                                                                                                                     Debts to pension or profit-sharing plans, and other similar debts
         Is the claim subject to offset?                                                                      i;a'   Other. Specify CREDIT CARD
         lit No
         •       Yes




Official Form 106E/F                                                    Schedule E/F: Creditors Who Have Unsecured Claims                                                                            pagei._ofg
              Case 1:19-bk-12540                        Doc 1          Filed 07/11/19 Entered 07/11/19 13:07:35 Desc Main
 Debtor 1           PAULA JEAN MCDOLE                                                        Case number(ffknown),_ _ _ _ _ _ _ _ _ _ _ _ __
                    First Name           Middle Name       Last Name   Document Page 27 of 56

                 Your NONPRIORITY Unsecured Claims - Continuation Page


  After listin!J any entries on this 1)89e, number them be~innin!J with 4.4, followed b_y 4.5, and so forth.                                                       Total claim

g
~      CONTROLLED CREDIT CORP                                                          Last 4 digits of account number              JL ~ ~ _1_                    $_ _3_4_.o_o
       Nonpriority Creditor's Name
                                                                                       When was the debt incurred?                  02/15/2017
       PO BOX5154
       Number            Street
                                                                                       Mi gf th~ g~ ygy fj~, Jh~ ,;lljlim i§: yher;:~ ljlll tt,11t 11pply.
       CINTI                                             OH              45205
       City                                             State          ZIP Code        •      Contingent
                                                                                       I;{    Unliquidated
       Who incurred the debt? Check one.                                               •      Disputed
       ~ Debtor 1 only
      •         2
              Debtor    only                                                           Type of NONPRIORITY unsecured claim:
      Q Qe!>tor 1
      •
                             (?f)ly
                        ljl.nc:19!!!;>tgr?
                                                                                       •      Student loans
              At least one of the debtors and another
                                                                                       •      Obligations arising out of a separation agreement or divorce that

      • Check if this claim is for a community debt                                    •
                                                                                              you did not report as priority claims
                                                                                              Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offset?                                                 laif   Other. Specify_ _ _ _ _ _ _ _ _ _ __

       laif No
       •      Yes




                                                                                       Last 4 digits of account number              _Q_ _1_    ~    _§_           $_   __;c_65-"-'.. ; .o.: . o
       DAYTON LUNG & SLEEP MEDICINE
       Nonpriority Creditor's Name
                                                                                       When was the debt incurred?                  05/05/2018
       PO BOX 634851
       Number            Street
                                                                                      As of the date you file, the claim is.: Cl.ieckaU that apply.
       CINCY                                             OH             45263
       City                                             State          ZIP Code       •       Contingent
                                                                                      i;;i'   Unliquidated
      Who incurred the debt? Check one.
                                                                                      •       Disputed
      i;;i' Debtor 1 only
      •       Debtor 2 only                                                           Type of NONPRIORITY unsecured claim:
      0
      •
              Debtor 1 and Debtor 2 only
                                                                                      •       Student loans
              At least one of the debtors and another
                                                                                      •       Obligations arising out of a separation agreement or divorce that
      •       Check if this claim is for a community debt
                                                                                      •
                                                                                              you did not report as priority claims
                                                                                              Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                                 •       Other.   Specify-'-'-M=E~D-"-1-"'C-'--A=L'-------
      lat No
      •       Yes


                                                                                                                                                                  $_ _25.00
                                                                                                                                                                      _ __
       EYE MED VISION CARE                                                            Last 4 digits of account number ..]_ _l_                _§_   ...1..
      Nonpriority Creditor's Name
                                                                                      When was the debt incurred?                  02/02/2016
       4000 LUXOTTICA PL
      Number            Street
                                                                                      As of the date         you   file, the claim is: Check all that apply.
      MASON                                             OH              45040
      City                                              State          ZIP Code       •       Contingent
                                                                                      i;;i'   Unliquidated
      Who incurred the debt? Check one.
                                                                                      •       Disputed
      i;;i' Debtor 1 only
      •       Debtor 2 only                                                           Type of NON PRIORITY unsecured claim:
      •       Debtor 1 and Debtor 2 only
                                                                                      •
      •       At least one of the debtors and another
                                                                                      •
                                                                                              StudaAt loans
                                                                                              Obligations arising out of a separation agreement or divorce that

      •       Check if this claim is for a community debt
                                                                                      •
                                                                                              you did not report as priority claims
                                                                                              Debts to pension or profit-sharing plans, and other similar debts
                                                                                      i;l                      MEDICAL
      Is the claim subject to offset?
      lat No
                                                                                              Other. specify
                                                                                                              ---~~-------
      •      Yes




Official Form 106E/F                                        Schedule E/F: Creditors Who Have Unsecured Claims                                                     page~of~
                Case 1:19-bk-12540                        Doc 1          Filed 07/11/19 Entered 07/11/19 13:07:35 Desc Main
                      PAULA JEAN MCDOLE                                                        Case number (ff known) _ _ _ _ _ _ _ _ _ _ _ _ __
 Debtor 1
                       First Name      Middle Name           Last Name
                                                                         Document Page 28 of 56

                      Your NONPRIORITY Unsecured Claims - Continuation Page


  After listin!J any entries on this pa!Je, number them be!Jinnin9 with 4.4, followed                by 4.5, and so forth.                                            Total claim

g
~       PATIENT TRANSPORT SERVICE                                                        Last 4 digits of account number ~              _1_ ~       JL            $       307.00
       Nonpriority Creditor's Name
                                                                                         When was the debt incurred?              05/05/2017
       420 WARDS                     CORNER RD       #8
       Number               Street
                                                                                         A§ 9f Jht _gJte ygy    ff.Ii, tlJi gJJim iJ; <;h~.!i~,11 th?~!lpply.
        LOVELANS                                           OH              45140
       City                                               State          ZIP Code        • Contingent
                                                                                         ~ Unliquidated
       Who incurred the debt? Check one.
                                                                                         • Disputed
       !;I' Debtor 1 only
       • Debtor 2 only                                                                   Type of NONPRIORITY unsecured claim:
       Q Q~J?t.9r 1 ?nf! 9!'.l!?t<:>r ~ 9nly
       • At least one of the debtors and another                                         •    Student toans
                                                                                         •    Obligations arising out of a separation agreement or divorce that
       • Check if this claim is for a community debt                                     •
                                                                                              you did not report as priority claims
                                                                                              Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offset?                                                   ~ Other. Specity_Mc.c.=E=D'--'-IC-=-A=L_ _ _ _ __
       ~No
       •        Yes


~•-==•--•*--'•=--@--=----=•-•-%=-•---~•-----"-=-----••--•-=••@•w
       ADVANCE AMERICA                                                                   Last 4 digits of account number         _1.__ _1.__ _§_ .J_              $      912. 00
       Nonpriority Creditor's Name
                                                                                         When was the debt incurred?              11/12/2018
       3119           GLENMORE AVE STE                8
       Number               Street
                                                                                         As of the date you file, the claim ia; Cfl86k: all #lat af)flly.
       CINTI                                               OH             45211
       City                                               State          ZIP Code        • Contingent
                                                                                         r..,J' Unliquidated
      Who incurred the debt? Check one.                                                  • Disputed
       r..,J'   Debtor 1 only
      •         Debtor 2 only                                                            Type of NONPRIORITY unsecured claim:
      •         Debwr 1 and Debtor 2 ool,y
                                                                                         •    Student loans
      •         At least one of the debtors and another
                                                                                         •    Obligations arising out of a separation agreement or divorce that
      •         Check if this claim is for a community debt
                                                                                         •
                                                                                              you did not report as priority claims
                                                                                              Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                                    ~Other.specify        PAYDAY LOAN
      lat No
      •         Yes


                                                                                                                                                                  $    2,215.00
       TRI HEALTH
                                                                                         Last 4 digits of account number         _±_ _Q_ JL ..1._
      Nonpriority Creditor's Name
                                                                                         When was the debt incurred?             02/22/2017
       538        OAK STREET
      Number                Street
                                                                                         As of the date you file, the claim is: Check all that apply.
       CINTI                                              OH              45219
      City                                                State          ZIP Code        • Contingent
                                                                                         r..,J' Unliquidated
      Who incurred the debt? Check one.                                                  • Disputed
      r..,J'    Debtor 1 only
      •         Debtor 2 only                                                            Type of NONPRIORITY unsecured claim:
      •         Debtor 1 and Debtor 2 only
                                                                                         •   Stud&flt lo8fls
      •         At least one of the debtors and another
                                                                                         •   Obligations arising out of a separation agreement or divorce that
      •         Check if this claim is for a community debt
                                                                                         •
                                                                                             you did not report as priority claims
                                                                                             Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                                    ~   Other. Specity--'-'-M=E=D"-'1-=C.:...A=L'-------
      lat No
      •         Yes




Official Form 106E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                   page ..b.of_
             Case 1:19-bk-12540                               Doc 1          Filed 07/11/19 Entered 07/11/19 13:07:35 Desc Main
                    PAULA JEAN MCDOLE                                                              Case number (ffkncrwn), _ _ _ _ _ _ _ _ _ _ _ _ __
 Debtor 1
                      First.Name                Middle Name      Last Name
                                                                             Document Page 29 of 56

                  Your NONPRIORITY Unsecured Claims - Continuation Page


 After listin~ any entries on this pa~e, number them be~innin~ with 4.4, followed                         by 4.5, and so forth.                                          Total claim

g
~      EAGLELOAN                                                                             Last 4 digits of account number ~              __§_ _J_ _£_                $ 1,536.00
      Nonpriority Creditor's Name
                                                                                             When was the debt incurred?              04/24/2018
       1169 SMILEY AVE
      Number                 Street
                                                                                             M 9f fht g~ Y9Y tilt, th! !;J!lim j~; 9hegk all th.it apply.
       CINTI                                                   OH             45240
      City                                                    State          ZIP Code        • Contingent
                                                                                             r_l" Unliquidated
      Who incurred the debt? Check one.                                                      • Disputed
      ~ Debtor 1 only
      •      Debtor 2 only                                                                   Type of NONPRIORITY unsecured claim:
      Q
      •
                           ,2
             9~t;>tc;>r 1 ,;i ncj 9~.t;>tc;>r    9nly                                        •      Student loans
             At least one of the debtors and another
                                                                                             •      Obligations arising out of a separation agreement or divorce that

      • Check if this claim is for a community debt                                          •
                                                                                                    you did not report as priority daims
                                                                                                    Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                                        ~      Other. Specify   CONSUMER LOAN
      lat No
      •      Yes




       PROGRESSIVE LEASING                                                                   Last 4 digits of account number          JL JL _1_ .1_                     $ 2,011.00
      Nonpriority Creditor's Name
                                                                                             When was the debt incurred?              01/02/2018
       256 WEST DATA DR
      Number                 Street
                                                                                             As of the dat.e you file, the claim is: Check au -that apply.
       DRAPER                                                  UT             84020
      City                                                    State          ZIP Code        • Contingent
                                                                                             r;a" Unliquidated
      Who incurred the debt? Check one.                                                      • Disputed
      ~ Debtor 1 only
      •      Debtor 2 only                                                                   Type of NONPRIORITY unsecured claim:
      •      Debtor 1 and Debtor 2 only
                                                                                             •      Student loans
      •      At least one of the debtors and another                                         •      Obligations arising out of a separation agreement or divorce that

      •      Check if this claim is for a community debt
                                                                                             •
                                                                                                    you did not report as priority daims
                                                                                                    Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                                        r;a"   Other. specify   CONSUMER LEASING
      ~No
      •      Yes


                                                                                                                                                                        $100,676.0
                                                                                             Last 4 digits of account number          _i_ _1_    ~    _£
       US DEPT OF EDUCATION
      Nonpriority Creditor's Name
                                                                                             When was the debt incurred?              06/01/2000
      3130FAIRVIEW PARK DR STE 800
      Number                Street
                                                                                             As of the date you file, the claim is: Check all that apply.
      FALLS CHURCH                                            VA              23323
      City                                                    State          ZIP Code        • Contingent
                                                                                             ~ Unliquidated
      Who incurred the debt? Check one.                                                      • Disputed
      ~ Debtor 1 only
      •      Debtor 2 only                                                                   Type of NONPRIORITY unsecured claim:
      •      Debtor 1 and Debtor 2 only                                                      i6     Student loans
      •      At least one of the debtors and another
                                                                                             •      Obligations arising out of a separation agreement or divorce that

      •      Check if this claim is for alcommunity debt
                                                                                             •
                                                                                                    you did not report as priority daims
                                                                                                    Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                                        •      Other. Specify_ _ _ _ _ _ _ _ _ _ __

      ~No
      •
                  •
             Yes




Official Form 106E/F                                              Schedule E/F: Creditors Who Have Unsecured Claims                                                     page{otg
  Debtor 1
              Case 1:19-bk-12540
                    PAULA JEAN MCDOLE
                                                         Doc 1           Filed 07/11/19 Entered 07/11/19 13:07:35
                                                                         Document Page 30 of 56Case number (ffknc,wn)
                                                                                                                      -
                                                                                                                                            _Desc _ _....,
                                                                                                                                             _ Main                                   ,
                     First Name            Middle Name       Last Name
                                                                                                                                                                                          ...
                   Your NONPRIORITY Unsecured Claims -Continuation Page


  After listin!:I any entries on this _p811e, number them be!:linnin!:I with 4.4, followed            by 4.5, and so forth.                                             Total claim

g
~       ACCELERATED CREDITORS                                                           Last 4 digits of account number             £ _E_ _g__ _Q_                  $     72.00
                                                                                                                                                                        --- --
       Nonpriority Creditor's Name
                                                                                        When was the debt incurred?                 10/11/2013
        10079 SPRINGFIELD PIKE
       Number             Street
        CINTI                                             OHIO             45215        A.fl <.?f th~ g~ Y<.?Y fiJ!, ti)! -!;l~IIT! i§; 9h~,;,k ill thit iPP,ly.
       City                                              State           ZIP Code       •       Contingent
                                                                                        f-t     Unliquidated
       Who incurred the debt? Check one.
                                                                                        •       Disputed
       I;)' Debtor 1 only
       •      2
              Debtor      only                                                          Type of NONPRIORITY unsecured claim:
       Q
       •
              1 ~n<;!
              Q!'!l?t9r     ~    9~]?!9r    9nly
                                                                                        •       Student loans
              At least one of the debtors and another
                                                                                        •       Obligations arising out of a separation agreement or divorce that

       • Check if this claim is for a community debt                                    •
                                                                                                you did not report as priority claims
                                                                                                Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offset?                                                  i.1'    Other. Specity.....;.c,M=E=D;..;.l..ac.C-=--A=L_ _ _ _ __
       •      No
       6' Yes
~-••-·--•••--••-•-•--•-----"-••-•.,---•"•-••-•-•---•--••--•-•--•--w-•--•••.,••-•••·•:

       ARS                                                                              Last 4 digits of account number             JL _1_ _§_ _§_                  $      240.00
       Nonpriority Creditor's Name
                                                                                        When was the debt incurred?                 11/20/2017
        1643 NW 138TH AVEBUILDING H STE 100
       Number             Street
                                                                                        As of the dat.e you file, the claim is: CAeck au -that af)flly.
        SUNRISE                                           FL              33323
       City                                              State           ZIP Code       •      Contingent
                                                                                        ~      Unliquidated
       Who incurred the debt? Check one.
                                                                                        •      Disputed
       ~      Debtor 1 only
       •      Debtor 2 only                                                             Type of NONPRIORITY unsecured claim:
       •      Debtor 1 and Debtor 2 only
                                                                                        •
       •      At least one of the debtors and another
                                                                                        •
                                                                                               Student loans
                                                                                               Obligations arising out of a separation agreement or divorce that
       •      Check if this claim is for a community debt
                                                                                        •
                                                                                               you did not report as priority claims
                                                                                               Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offset?                                                  f-t    Other. Specity-'-'-M=E=D'-'1.-=cC-=--A=L'-_ _ _ __
       •      No
       lii1' Yes
~------·•··•--··"·--·---··---------·-·---·---                                                                                                                          245.00
                                                                                                                                                                    $_ _ _ __
       CAINE & WEINER                                                                   Last 4 digits of account number            _1__1_ __£_ ___§_
       Nonpriority Creditor's Name
                                                                                       When was the debt incurred?                 01/09/2017
       5805 SEPULVEDA BLVD 4TH FL
       Number             Street
                                                                                        As of the date you file, the claim is: Check all that apply.
       SHERMAN OAKS                                      CA               91411
      City                                               State           ZIP Code      •       Contingent
                                                                                        ~      Unliquidated
      Who incurred the debt? Check one.
                                                                                       •       Disputed
      ~       Debtor 1 only
      •      Debtor 2 only                                                             Type of NONPRIORITY unsecured claim:
      •      Debtor 1 and Debtor 2 only
                                                                                       •
      •      At least one of the debtors and another
                                                                                       •
                                                                                               Student loaRs
                                                                                               Obligations arising out of a separation agreement or divorce that
      •      Check if this claim is for a community debt
                                                                                       •
                                                                                               you did not report as priority claims
                                                                                               Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                                  l;t Other. specify RETAIL INSURANCE
      •      No
      lii1' Yes



Official Form 106E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                      paget} ofQ
               Case 1:19-bk-12540                        Doc 1          Filed 07/11/19 Entered 07/11/19 13:07:35 Desc Main
                      PAULA JEAN MCDOLE                                                       Case number (if known), _ _ _ _ _ _ _ _ _ _ _ _ __
 Debtor 1
                      First Name      Middle Name           Last Name
                                                                        Document Page 31 of 56

                     Your NONPRIORITY Un-cured Claims - Continuation Page


  After listin9 any entries on this J>811e, number them be~innin~ with 4A, followed by 4.5, and so forth.                                                                 Total claim


g                                                                                                                                     .1._ _Q_ _1_ _Q_
L::J    CHOICE RECOVERY                                                                  Last 4 digits of account number
                                                                                                                                                                      $       736.00.
        Nonpriority Creditor's Name
                                                                                        When was the debt incurred?                   10/05/2017
        1550 OLD HENDERSON RD STE 100
       Number              Street
                                                                                        A§ gf ti!! _g~ Y9!1        tiJ!l, tl!!l ~IJim i§.: gh139k sJII !hsJt ~pply.
        COLUMBUS                                          OH             43220
       City                                              State          ZIP Code        • Contingent
                                                                                        l;j'" Unliquidated
       Who incurred the debt? Check one.                                                • Disputed
        ~ Debtor 1 only
       • Debtor 2 only                                                                  Type of NONPRIORITY unsecured claim:
       Q 9~.l?tflr 1 ~inc;! Pij!J?b?r ? gnly
       • At least one of the debtors and another                                        •        Student loans
                                                                                        •        Obligations arising out of a separation agreement or divorce that
       • Check if this claim is for a community debt                                    •
                                                                                                 you did not report as priority claims
                                                                                                 Debts to pension or profit-sharing plans, and other similar debts
        Is the claim subject to offset?                                                  !ail'   Other. specity_M_E_D_I_C_A_L_ _ _ _ __
       •       No
        ~Yes




        CHOICE RECOVERY
                                                                                        Last 4 digits of account number               .1._ _Q_ _]_ __§_               $      299.00
       Nonpriority Creditor's Name
                                                                                        When was the debt incurred?                   05/09/2018
        1550 OLD HENDERSON RD STE 100
       Number              Street
                                                                                        AM of the date you file, the claim ia; Checic aD ~ at>flly.
        COLUMBUS                                          OH             43220
       City                                              Stale          ZIPCode         • Contingent
                                                                                        r;a'" Unliquidated
       Who incurred the debt? Check one.
                                                                                        • Disputed
       r;a'" Debtor 1 only
       •       Debtor 2 only                                                            Type of NON PRIORITY unsecured claim:
       •       Debtor 1 and Debtor 2 only                                               •     Student loans
       •       At least one of the debtors and another                                  •     Obligations arising out of a separation agreement or divorce that
       •       Check if this claim is for a community debt
                                                                                        •
                                                                                              you did not report as priority claims
                                                                                              Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offset?                                                  r;a'" Other. Specity-'-'-M=E=D'-'l~C~A=L_ _ _ _ __
       laiJ'   No
       •
c~r ------,.·•--------
               Yes
                                             - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -




                                                                                        Last 4 digits of account number              _Q_ _1_ _l__ _§_
                                                                                                                                                                      $
                                                                                                                                                                                  MW


                                                                                                                                                                             720.00
                                                                                                                                                                                        ,•




       ENHANCED RECOVERY
       Nonpriority Creditor's Name
                                                                                        When was the debt incurred?                  11/26/2018
       PO BOX57547
       Number              Street
                                                                                        As of the date you file, the claim is: Check all that apply.
       JACKSONVILLE                                      Fl              32241
       City                                              Stale          ZIP Code        • Contingent
                                                                                        i;i" Unliquidated
       Who incurred the debt? Check one.
                                                                                        • Disputed
       i;i" Debtor 1 only
       •       Debtor 2 only                                                            Type of NONPRIORITY unsecured claim:
       •       Debtor 1 and Debtor 2 only                                               •        Student loafls
       •       At least one of the debtors and another
                                                                                        •        Obligations arising out of a separation agreement or divorce that
       •       Check if this claim is for a community debt
                                                                                        •
                                                                                                 you did not report as priority claims
                                                                                                 Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offset?                                                  t;i1'    Other. Specity--=C~A=B~L=E~------
       laiJ'   No
       •       Yes




Official Form 106E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                        pageq_of_g_
              Case 1:19-bk-12540                        Doc 1          Filed 07/11/19 Entered 07/11/19 13:07:35 Desc Main
                    PAULA JEAN MCDOLE                                                        Case number (if/<nown)_ _ _ _ _ _ _ _ _ _ _ _ __
 Debtor 1
                    First Name       Middle Name           Last Name
                                                                       Document Page 32 of 56

                   Your NONPRIORITY Unsecured Claims - Continuation Page


  After listinlJ any entries on this pa9e, number them be9innin9 with 4.4, followed by 4.5, and so forth.                                                             Total claim


g                                                                                                                               JL _§_ __£ ~
l::J   IC SYSTEM COLLECTION
                                                                                       Last 4 digits of account number
                                                                                                                                                                  $       307.00
       Nonpriority Creditor"s Name
                                                                                       When was the debt incurred?               06/22/2018
       PO BOX64378
       Number            Street
       SAINT PAUL                                        MN             55164
                                                                                       M gf !!1~ !JIN Y.9Y fijg, tM !rl!im j§; t;h~9~ ,1_1111,1 ipply.
       City                                             Slate          ZIP Code        • Contingent
                                                                                       I;{ Unliquidated
       Who incurred the debt? Check one.                                               • Disputed
       i;I' Debtor 1 only
       • Debtor 2 only                                                                 Type of NONPRIORITY unsecured claim:
       Q ~J?!9r 1 ~ng !?!!.t;>t9r i gr,ly
       • At least one of the debtors and another                                       •      Student loans
                                                                                       •      Obligations arising out of a separation agreement or divorce that
       • Check if this claim is for a community debt                                   •
                                                                                              you did not report as priority claims
                                                                                              Debts 1o pension or profit-sharing plans, and other similar debts
       Is the claim subject to offset?                                                 Iii"   Other. Specity----'-'-M-"E"""D-'I...CC_A-'"L_ _ _ _ __
       •      No
       lif'Yes



                                                                                       Last 4 digits of account number ~              _1__1_ 2._                  $       171.00
        IC SYSTEM COLLECTIONS
       Nonpriority Creditor's Name
                                                                                       When was the debt incurred?              06/30/2014
       PO BOX64378
       Number            Street
                                                                                       As of the dat.e you file, the claim is: Check au tllat apply.
       ST PAAUL                                          MN             55164
       City                                             Slate          ZIP Code        •      Contingent
                                                                                       •      Unliquidated
       Who incurred the debt? Check one.                                               •      Disputed
       i;;a' Debtor 1 only
       •      Debtor 2 only                                                            Type of NONPRIORITY unsecured claim:
       •      Debtor 1 and Debtor 2 only
                                                                                       •      Student loans
       •      At least one of the debtors and another                                  •      Obligations arising out of a separation agreement or divorce that
       •      Check if this claim is for a community debt
                                                                                       •
                                                                                              you did not report as priority claims
                                                                                              Debts to pension or profit~aring plans, and other similar debts
       Is the claim subject to offset?                                                 I;{    Other. specify CABLE/CELL
       Iii" No
       •      Yes


                                                                                                                                                                  $_ _ _ __
                                                                                                                                                                      583.00
       MIDLAND FUNDING LLC
                                                                                       Last 4 digits of account number          _§_ _§_ _§_ __§_
       Nonpriority Creditor's Name
                                                                                       When was the debt incurred?              03/19/2015
       320 EAST BIG BEAVER
       Number            Street
                                                                                       As of the date you file, the claim is: Check all that apply.
       TROY                                              Ml             48083
       City                                             Slate          ZIP Code        •      Contingent
                                                                                       •      Unliquidated
       Who incurred the debt? Check one.                                               •      Disputed
       i;;a' Debtor 1 only
       •      Debtor 2 only                                                            Type of NON PRIORITY unsecured claim:
       •      Debtor 1 and Debtor 2 only
                                                                                       •      Student loans
       •      At least one of the debtors and another
                                                                                       •      Obligations arising out of a separation agreement or divorce that
       •      Check if this claim is for a community debt
                                                                                       •
                                                                                              you did not report as priority claims
                                                                                              Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offset?                                                 I;{    Other. Specify   COLLECTION VREDIT
       fit No
       •      Yes




Official Form 106E/F                                        Schedule E/F: Creditors Who Have Unsecured Claims                                                     pagefPofg
              Case 1:19-bk-12540                        Doc 1          Filed 07/11/19 Entered 07/11/19 13:07:35 Desc Main
 Debtor 1           PAULA JEAN MCDOLE                                  Document Page 33 of· 56
                                                                                             Case number (if known),_ _ _ _ _ _ _ _ _ _ _ _ _ __
                    First Name         Middle Name         Last Name



                   Your NONPRIORITY Unsecured Claims - Continuation Page


  After listin!J any entries on this pa1Je, number them be!i,linnin!I with 4.4, followed            by 4.5, and so forth.                                             Totatclalm


Gal
~      PORTFOLIO RECOVERY                                                              Last 4 digits of account number          _§__ _Q_ _§_     ~
                                                                                                                                                                  $      392.00
       Nonpriority Creditor's Name
                                                                                       When was the debt incurred?              08/19/2016
       120 CORPORATE BLVD STE 100
       Number            Street
       NORFOLK                                           VA             23502          .1!1§ 91 tl:!J itm ygy   rm:, ti:!~ i;J11im iJ: <;h~~ ~n ~t ~pp1y.
       City                                             State          ZIP Code        •      Contingent
                                                                                       i;l    Unliquidated
       Who incurred the debt? Check one.
                                                                                       •      Disputed
       l;1 Debtor 1 only
       •      2
              Debtor    only                                                           Type of NONPRIORITY unsecured claim:
       Q
       •
              1
              P!!t?wr   i;ml,l l)~t;>t9r? 9nly
                                                                                       •      Student loans
              At least one of the debtors and another
                                                                                       •      Obligations arising out of a separation agreement or divorce that

       • Check if this claim is for a community debt                                   •
                                                                                              you did not report as priority daims
                                                                                              Debts to pension or profit-sharing plans, and other similar debts
       Is the claim subject to offset?                                                 iai'   Other.   Specify_BA_N_K_IN_G
                                                                                                                         _ _ _ _ __
       •      No
       litf'ves


                                                                                       Last 4 digits of account number _ _ _ _                                    $_ _ _ __

       Nonpriority Creditor's Name
                                                                                       When was the debt incurred?

       Number            Street
                                                                                       As of the date you file, the claim i&; Che.;k aff #lat apply.
       City                                             State          ZIP Code        •      Contingent
                                                                                       •      Unliquidated
      Who incurred the debt? Check one.
                                                                                       •      Disputed
      •       Debtor 1 only
      •       Debtor 2 only                                                            Type of NONPRIORITY unsecured claim:
      •       Debtor 1 and Debtor 2 only
                                                                                       •      Student loans
      •       At least one of the debtors and another
                                                                                       •      Obligations arising out of a separation agreement or divorce that

      •       Check if this claim is for a community debt
                                                                                       •
                                                                                              you did not report as priority claims
                                                                                              Debts to pension or profi1-sharing plans, and other similar debts
       Is the claim subject to offset?                                                 •      Other. Specify_ _ _ _ _ _ _ _ _ _ _ __

      •       No
      •       Yes


                                                                                                                                                                  $_ _ _ __
                                                                                       Last 4 digits of account number _ _ _ _
      Nonpriority Creditor's Name
                                                                                       When was the debt incurred?

      Number            Street
                                                                                       As of the date you file, the claim is: Check all that apply.

      City                                              State          ZIP Code        •      Contingent
                                                                                       •      Unliquidated
      Who incurred the debt? Check one.
                                                                                       •      Disputed
      •       Debtor 1 only
      •       Debtor 2 only                                                            Type of NON PRIORITY unsecured claim:
      •       Debtor 1 and Debtor 2 only
                                                                                       •      Student loans
      •       At least one of the debtors and another
                                                                                       •      Obligations arising out of a separation agreement or divorce that

      •       Check if this claim is for a community debt
                                                                                       •
                                                                                              you did not report as priority dairns
                                                                                              Debts to pension or profit-sharing plans, and other similar debts
      Is the claim subject to offset?                                                  •      Other. Specify_ _ _ _ _ _ _ _ _ _ __

      •       No
      •      Yes




Official Form 106E/F                                        Schedule E/F: Creditors Who Have Unsecured Claims                                                     page   liof~
           Case 1:19-bk-12540                Doc 1           Filed 07/11/19 Entered 07/11/19 13:07:35 Desc Main
Debtor 1     PAULA JEAN MCDOLE                               Document Page 34 of 56Case number (ifkna,vn), _ _ _ _ _ _ _ _ _ _ _ _ __
               First Name    Middle Name         Last Name



            Add the Amounts for Each Type of Unsecured Claim


6. Total the amounts of certain types of unsecured claims. This information is for statistical reportin~ purposes only. 28 U.S.C. § 159.
    Add the amounts for each type of unsecured claim.




                                                                                      Total claim


                6a. Domestic support obligations                               6a.                        0.00
Total claims                                                                          $
from Part 1
                6b. Taxes and certain other debts you owe the
                    government                                                 6b.    $               2,000.00

                6c. Claims for death or personal injury while you were
                    intoxicated                                                6c.                        0.00
                                                                                      I
                6d. Other. Add all other priority unsecured claims.
                    Write that amount here.                                    6d.   +$                   0.00



                6e. Total. Add lines 6a through 6d.                            6e.
                                                                                      $               2,000.00



                                                                                      Total claim

                6f. Student loans                                              6f.                  100,676.00
Total claims                                                                          $
fromParti       6g. Obligations arising out of a separation agreement
                    or divorce that you did not report as priority
                    claims                                                     6g.    $                   0.00

                6h. Debts to pension or profit-sharing plans, and other
                    similar debts                                              6h.    $                   0.00

                6i. Other. Add all Gther noopriority unsecured claims.
                    Write that amount here.                                    6i.   +$              17,147.00



                6j. Total. Add lines 6fthrough 6i.                             6j.
                                                                                      $             117,823.00




Official Form 106E/F                                 Schedule E/F: Creditors Who Have Unsecured Claims                                page12ofg
             Case 1:19-bk-12540                    Doc 1         Filed 07/11/19 Entered 07/11/19 13:07:35                            Desc Main
                                                                 Document Page 35 of 56
  Fill m this mformat1on to 1dent1fy your case:


  Debtor              PAULA JEAN MCDOLE
                      First Name                 Middle_Name           Last Name

  Debtor2
  (Spouse If fding)   First Name                 Middle Name           Last Name


  United States Bankruptcy Court for the: SOUTHERN District of OHIO_ _ __

  Case number
  (If known)                                                                                                                               D Check if this is an
                                                                                                                                              amended filing


Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                  12/15
Be as complete and accurate as possible, If two married people are fding together, both are equally responsible for supplying correct
infonnation. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).


 1. Do you have any executory contracts or unexpired leases?
      !;a    No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
      D      Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/8: Property (Official Form 106A/B).

 2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
    example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
    unexpired leases.



      Person or company with whom you have the contract or lease                                 State what the contract or lease is for


2.1
       Name


      Number            Street


      City                               State        ZIP Code

2.2
      Name


      Number            Street


      City                               State        ZIP Code
2.3
      Name


      Number            Street


      City                               State        ZIP Code

2.4
      Name


      Number            Street


      City                               State        ZIP Code

2.5
      Name


      Number            Street


      City                               State       ZIP Code


Official Form 106G                               Schedule G: Executory Contracts and Unexpired Leases                                          page 1 of_1_
           Case 1:19-bk-12540                            Doc 1           Filed 07/11/19 Entered 07/11/19 13:07:35                    Desc Main
                                                                         Document Page 36 of 56
  Fill m this information to 1dent1fy your case:


  Debtor 1           PAULA JEAN MCDOLE
                      Fiest Name                       Middle Name               Last Name

  Debtor 2
  (Spouse, if filing) First Name                       Middle Name               Last Name


  United Slates Bankruptcy Court for the:        SOUTHERN District of OHIO_ _ _ __

  Case number
  (If known)
                                                                                                                                            •   Check if this is an
                                                                                                                                                amended filing

Official Form 106H
Schedule H: Your Codebtors                                                                                                                                12/15
Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married people
are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out,
and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
case number (if known). Answer every question.

  1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.)
      •     No
      id Yes
  2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
      Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
      if No. Go to line 3.
      D     Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

            •    No
            D    Yes. In Yklich community state or territory did you live? _ _ _ _ _ _ _ _ . Fill in the name and current address of that person.



                   Name of your spouse, former spouse, or legal equivalent



                   Number            Street



                   City                                          State                       ZIP Code

 3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
      shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on
      Schedule D (Official Form 106D), Schedule EIF (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D,
      Schedule EIF, or Schedule G to fill out Column 2.

        Column 1: Your codebtor                                                                           Column 2: The creditor to whom you owe the debt

                                                                                                          Check all schedules that apply:

~         JOHANNA WOODS
          Name
                                                                                                          r;j/   Schedule D, line ___

          2660 LEHMAN RD APT 409                                                                          •      Schedule E/F, line _ _ _
          Number            Street                                                                        D      Schedule G, line ___
          CINTI                                                      OHIO                    45204
          City                                                       State                    ZIP Code

§J                                                                                                        •      Schedule D, line ___
          Name

                                                                                                          •      Schedule E/F, line _ _ _
          Number            Street
                                                                                                          •      Schedule G, line ___

         City                                                        State                    ZIP Code


~        Name                                                                                             •      Schedule D, line ___

                                                                                                          •      Schedule E/F, line _ _ _
         Number             Street
                                                                                                          •      Schedule G, line ___

         City                                                        State                    ZIP Code



Official Form 106H                                                           Schedule H: Your Codebtors                                         page 1 ot_1_
              Case 1:19-bk-12540                Doc 1       Filed 07/11/19 Entered 07/11/19 13:07:35                              Desc Main
                                                            Document Page 37 of 56
  Fill   in   this information to 1dent1fy your case:


  Debtor 1           PAULA JEAN MCDOLE
                      FlrRName               Middle Nam&

  Debtor2
  {Spouse, if filing) First Name              Middle Name         Last Name


  United Slates Bankruptcy Court for the: SOUTHERN District of OHIO_ _ __

  Case number                                                                                            Check if this is:
  (If known)
                                                                                                         • An amended filing
                                                                                                         • A supplement showing postpetition chapter 13
                                                                                                            income as of the following date:
Official Form 1061                                                                                          MM/ DD/ YYYY

Schedule I: Your Income                                                                                                                                12/15
Be as complete and accurate as possible. H two married peop1e are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse.
If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.


•ifI                Describe Employment


 1. Fill in your employment
     information.                                                        Debtor1                                         Debtor 2 or non.filing spouse

     If you have more than one job,
     attach a separate page with
     information about additional          Employment status          li1 Employed                                      •    Employed
     employers.                                                       • Not employed                                    •    Not employed

     Include part-time, seasonal, or
     self-employed work.
                                           Occupation               RESIDENCIAL MANAGER
     Occupation may include student
     or homemaker, if it applies.
                                           Employer's name         CINTI JOB CORP/SERRATO

                                           Employer's address       135 W COUNCIL ST
                                                                      Number   Street                                  Number   Street




                                                                    TUCSON                      AZ       85701
                                                                      City              Slate    ZIP Code             City                  Slate   ZIP Code

                                           How long employed there?      2 YRS                                          2YRS


•if•                Give Details About Monthly Income

    Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
    spouse unless you are separated.
    If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines
    below. If you need more space, attach a separate sheet to this form.

                                                                                                     ForDebtor1        For Debtor 2 or
                                                                                                                       non-filing spouse
 2. List monthly gross wages, salary, and commissions (before all payroll
    deductions). If not paid monthly, calculate what the monthly wage would be.         2.            5,001.00
                                                                                                 $                       $

 3. Estimate and list monthly overtime pay.                                             3. +$              0.00       + $


 4. Calculate gross income. Add line 2 + line 3.                                        4.       $    5,001.00
                                                                                                                  II     $



Official Form 1061                                              Schedule I: Your Income                                                             page 1
           Case 1:19-bk-12540                              Doc 1             Filed 07/11/19 Entered 07/11/19 13:07:35                                                 Desc Main
                                                                             Document Page 38 of 56
Debtor 1         PAULA JEAN MCDOLE                                                                                                       Case number (ifknc>Nn), _ _ _ _ _ _ _ _ _ _ _ _ __
                  First Name          Middle Name                Last Name



                                                                                                                                     ForDebtor1             For Debtor 2 or
                                                                                                                                                            non-filing spouse

   Copy line 4 here ...............................................................................................   +   4.         $     5,001.00             $._ _ _ __

 5. List all payroll deductions:

     Sa. Tax, Medicare, and Social Security deductions                                                                    Sa.        $     1,291.00             $
    Sb. Mandatory contributions for retirement plans                                                                      5b.        $          0.00            $
     Sc. Voluntary contributions for retirement plans                                                                     Sc.        $          0.00            $
     Sd. Required repayments of retirement fund loans                                                                     Sd.        $          0.00            $
     Se. Insurance                                                                                                        Se.        $        166.36            $
     Sf. Domestic support obligations                                                                                     Sf.        $          0.00            $

     Sg. Union dues                                                                                                       Sg.        $          0.00            $
     Sh. Other deductions. Specify:                 GARNISHMENT                                                           Sh. +$             756.36         +$

 6. Add the payroll deductions. Add lines Sa+ Sb + Sc+ 5d + Se +Sf+ Sg + Sh.                                              6.         $     2,213.72             $

 7. Calculate total monthly take-home pay. Subtract line 6 from line 4.                                                   7.         $     2,787.00             $

 8. List all other income regular1y received:
     Sa. Net income from rental property and from operating a business,
         profession, or farm
           Attach a statement for each property and business showing gross
           receipts, ordinary and necessary business expenses, and the total                                                                    0.00
                                                                                                                                     $                          $
           monthly net income.                                                                                            8a.
     Sb. Interest and dividends                                                                                           Sb.        $          0.00            $
     Sc. Family support payments that you, a non-filing spouse, or a dependent
         regular1y receive
           Include alimony, spousal support, child support, maintenance, divorce                                                                0.00
                                                                                                                                     $                          $
           settlement, and property settlement.                                                                           Sc.
     8d. Unemployment compensation                                                                                        Sd.        $          0.00            $
     Se. Social Security                                                                                                  Se.        $          0.00            $
     Sf. Other govemment assistance that you regularly receive
         Include cash assistance and the value (if known) of any non-cash assistance
         that you receive, such as food stamps (benefits under the Supplemental
         Nutrition Assistance Program) or housing subsidies.
         Specify:______________________ Sf.                                                                                                 0.00
                                                                                                                                     $._ _ _=...:=-=-           $

     8g. Pension or retirement income                                                                                     Sg.        $._ _ _ 0.00
                                                                                                                                             __                 $
     Sh. Other monthly income. Specify: _ _ _ _ _ _ _ _ _ _ _ __                                                          Sh. +$                0.00        +$
 9. Add all other income. Add lines Sa + Sb + Sc + 8d + Se + Sf +Sg + Sh.                                                 9.1$._ _
                                                                                                                                 0.001                          $
                                                                                                                                                                                  I
10. CalcuJate monthly income.      Add line 7 + line 9.
    Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.

11. State all other regular contributions to the expenses that you list in Schedule
                                                                                                                          1o.    t
                                                                                                                                J.
                                                                                                                                         2,787.00
                                                                                                                                     $._ ___;_ __      I+
                                                                                                                                                            1
                                                                                                                                                                $       0.00
                                                                                                                                                                                  I=   r    2,787.00


    Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
    friends or relatives.
    Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
    Specify:_____________________________                                                                                                                                   11.   +    $._ _ _0_._00_

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.
    Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies                                                      12.             2,787.00
                                                                                                                                                                                       Combined
                                                                                                                                                                                       monthly income
 13. Do you expect an increase or decrease within the year after you file this form?
     GZf   No.
     •     Yes. Explain:


Official Form 1061                                                                     Schedule I: Your Income                                                                           page2
                Case 1:19-bk-12540                      Doc 1       Filed 07/11/19 Entered 07/11/19 13:07:35                             Desc Main
                                                                    Document Page 39 of 56

      Fill in this information to 1dent1fy your case:


      Debtor 1         PAULA JEAN MCDOLE
                        First Name                   Middle Name             Last Name                      Check if this is:
      Debtor2
      (Spouse, Wfiling) First Name
                                                                                                            0   An amended filing
                                                                                                            •
                                                     Middle Name             Last Name

                                                                                                                A supplement showing postpetition chapter 13
      United States Bankruptcy Court for the:   SOUTHERN District of OHIO_ _ __                                 expenses as of the following date:
      Case number                                                                                               MM/ DD/ YYYY
      (If known)




  Official Form 106J
  Schedule J: Your Expenses                                                                                                                                12/15
  Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
  information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
  (if known). Answer every question.

 •&!1~                 Describe Your Household

 1. Is this a joint case?

       liZf   No. Go to line 2.
      •       Yes. Does Debtor 2 live in a separate household?

                   •   No
                   D   Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

 2.   Do you have dependents?                    •      No                               Dependent's relationship to             Dependent's   Does dependent live
      Do not list Debtor 1 and                   ~ Yes. Fill out this information for    Debtor 1 or Debtor 2                    age           with you?
      Debtor 2.                                         each dependent.. ........................ - - - - - - - - - - -
      Do not state the dependents'                                                       GRANDSON                                ?DAY          •   No
      names.                                                                                                                                   ~ Yes
                                                                                                                                               • No
                                                                                                                                               D Yes
                                                                                                                                               • No
                                                                                                                                               D Yes
                                                                                                                                               • No
                                                                                                                                               D Yes
                                                                                                                                               • No
                                                                                                                                               D   Yes

 3. Do your expenses include
      expenses of people other than
                                                 liZf   No
      yourself and your dependents?              D      Yes


Iifj               Estimate Your Ongoing Monthly Expenses
  Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
  expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
  applicable date.
  Include expenses paid for with non-cash government assistance if you know the value of
  such assistance and have included it on Schedule I: Your Income (Official Form 1061.)                                            Your expenses

  4. The rental or home ownership expenses for your residence. Include first mortgage payments and
                                                                                                                                  $            1,400.00
        any rent for the ground or lot.                                                                                    4.

        If not included in line 4:
        4a.     Real estate taxes                                                                                          4a.    $                  0.00
        4b.     Property, homeowner's, or renter's insurance                                                               4b.    $                 23.53
        4c.     Home maintenance, repair, and upkeep expenses                                                              4c.    $                120.00
        4d.     Homeowner's association or condominium dues                                                                4d.    $                  0.00

Official Form 106J                                                  Schedule J: Your Expenses                                                        page 1
             Case 1:19-bk-12540                 Doc 1           Filed 07/11/19 Entered 07/11/19 13:07:35                     Desc Main
                                                                Document Page 40 of 56
 Debtor 1           PAULA JEAN MCDOLE                                                       Case number(ifknown),_ _ _ _ _ _ _ _ _ _ _ _ __
                    FitstName    Middle Name        Last Name




                                                                                                                         Your expenses

                                                                                                                     $                     0.00
  5. Additional mortgage payments for your residence, such as home equity loans                                5.


  6.   Utilities:
       6a.   Electricity, heat, natural gas                                                                    6a.   $
       6b.   Water, sewer, garbage collection                                                                  6b.   $
       6c.   Telephone, cell phone, Internet, satellite, and cable services                                   6c.    $                    80.00
       6d.   Other. Specify:                                                                                  6d.    $                     0.00
  7.   Food and housekeeping supplies                                                                         7.     $                   300.00

  8.   Childcare and children's education costs                                                               8.     $                     0.00
  9.   Clothing, laundry, and dry cleaning                                                                    9.     $                   220.00
10.    Personal care products and services                                                                    10.    $                    80.00
11.    Medical and dental expenses                                                                            11.    $
12.    Transportation. Include gas, maintenance, bus or train fare.
                                                                                                                     $                   350.00
       Do not include car payments.                                                                           12.

13.    Entertainment, clubs, recreation, newspapers, magazines, and books                                     13.    $                   150.00
14.    Charitable contributions and religious donations                                                       14.    $                     0.00

15.    Insurance.
       Do not include insurance deducted from your pay or included in lines 4 or 20.

       15a. Life insurance                                                                                    15a.   $                     0.00
       15b. Health insurance                                                                                  15b.   $                     0.00
       1Sc. Vehicle insurance                                                                                 15c.   $                   258.00
       15d. Other insurance. Specify:                                                                         15d.   $                     0.00

16.    Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
       Specify:                                                                                               16.    $                     0.00

17.    Installment or lease payments:

       17a. Car payments for Vehicle 1                                                                        17a.   $                   610.00
       17b. Car payments for Vehicle 2                                                                        17b.   $                     0.00
       17c. Other. Specify:                                                                                   17c.   $                     0.00

       17d. Other. Specify:                                                                                   17d.   $                     0.00

18.    Your payments of alimony, maintenance, and support that you did not report as deducted from
       your pay on line 5, Schedule I, Your Income (Official Form 1061).                                       18.                         0.00
                                                                                                                     $

19.    Other payments you make to support others who do not live with you.

       Specify:                                                                                                19.   $                     0.00

20.    other real property expenses not included in lines 4 or 5 of this form or on Schedule/: Your Income.

       20a. Mortgages on other property                                                                       20a.   $                    0.00

       20b. Real estate taxes                                                                                 20b.   $                     0.00
       20c. Property, homeowner's, or renter's insurance                                                      20c.   $                     0.00
       20d. Maintenance, repair, and upkeep expenses                                                          20d.   $                     0.00
       20e. Homeowner's association or condominium dues                                                       20e.   $                     0.00


Official Form 106J                                              Schedule J: Your Expenses                                                  page2
               Case 1:19-bk-12540                Doc 1          Filed 07/11/19 Entered 07/11/19 13:07:35                   Desc Main
                                                                Document Page 41 of 56
 Debtor 1           PAULA JEAN MCDOLE                                                           Case number (Hnawn), _ _ _ _ _ _ _ _ _ _ _ _ __
                    First Name    Middle Name       Last Name




21.     Other. Specify:                                                                                         21.   +$                0.00

22.     Calculate your monthly expenses.

       22a. Add lines 4 through 21.                                                                           22a.    $            3,591.53
       22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2                   22b.    $                 0.00
       22c. Add line 22a and 22b. The result is your monthly expenses.                                        22c.    $            3 591.53



23. Calculate your monthly net income.
                                                                                                                       $           2,787.00
      23a.     Copy line 12 (your combined monthly income) from Schedule I.                                    23a.

      23b.     Copy your monthly expenses from line 22c above.                                                 23b.   -$           3,591.53

      23c.     Subtract your monthly expenses from your monthly income.
                                                                                                                       $            -804.53
               The result is your monthly net income.                                                          23c.




24. Do you expect an increase or decrease in your expenses within the year after you file this fonn?

      For example, do you expect to finish paying for your car loan within the year or do you expect your
      mortgage payment to increase or decrease because of a modification to the terms of your mortgage?

      1i2f   No.
      D      Yes.     Explain here:




Official Form 106J                                              Schedule J: Your Expenses                                              page 3
                Case 1:19-bk-12540                  Doc 1         Filed 07/11/19 Entered 07/11/19 13:07:35                         Desc Main
                                                                  Document Page 42 of 56
Fill in this information to identify your case:                                                      '

Debtor 1
                                            Middle Name
                                                                      M.c.Dok.
                                                                       Last Name

Debtor 2
(Spouse, rf filing) Frrst Name              Middle Name                Last Name


United States Bankruptcy Court for the: _ _ _ _           District of _ _ __
Case number
(If known)
                                                                                                                                    D   Check if this is an
                                                                                                                                        amended filing



  Official Form 106Dec
  Declaration About an Individual Debtor's Schedules                                                                                              12/15

  If two married people are filing together, both are equally responsible for supplying correct information.

  You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
  obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
  years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                    Sign Below



       Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

       ~No
       D Yes. Name of person _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ Attach Bankruptcy Petition Preparer's Notice, Declaration, and
                                                                                                  Signature (Official Form 119).




       Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
       that they are true and correct.




         Signature of Debtor 1                                            Signature of Debtor 2


         Date   07///
                MM~     DD
                             J,..o{'I
                                 /   YYYY
                                                                          Date _ _ _ _ _ __
                                                                                   MM/ DD /   YYYY




 Official Form 106Dec                                          Declaration About an Individual Debtor's Schedules
            Case 1:19-bk-12540                     Doc 1       Filed 07/11/19 Entered 07/11/19 13:07:35                           Desc Main
                                                               Document Page 43 of 56
    Fill in this information to 1dent1fy your case:


    Debtor 1            PAULA JEAN MCDOLE
                        First Name               Midd'8Name              Last Name

    Debtor2
    (Spouse, Wfiling)   First Name               Middle Name             Last Name


    United Slates Bankruptcy Court for the: SOUTHERN District of OHIO_ _ __

    Case number
    Of known)                                                                                                                       D Check if this is an
                                                                                                                                       amended filing




  Official Form 107
  Statement of Financial Affairs for Individuals Filing for Bankruptcy                                                                                04/19
  Be as complete and accurate as possible. rr two married people are fifing together, both are equalfy responsible for supplying correct
  infonnation. If more space is needed, attach a separate sheet to this fonn. On the top of any additional pages, write your name and case
  number (if known). Answer every question.


                   Give Details About Your Marital Status and Where You Lived Before


   1. What is your current marital status?

         lif Married
         D Not married

   2. During the last 3 years, have you lived anywhere other than where you live now?

        ~Nci
        D    Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

                Debtor 1:                                         Dates Debtor 1      Debtor 2:                                         Dates Debtor 2
                                                                  lived there                                                           lived there


                                                                                      D   Same as Debtor 1                             D   Same as Debtor 1


                                                                  From                                                                     From
                Number               Street                                               Number Street
                                                                  To                                                                       To




                Cll'y                         State ZIP Code                              City                   state ZIP Code


                                                                                      D Same as Debtor 1                               D   Same as Debtor 1


                                                                  From                                                                     From _ __
                Number               Street                                               Number Street
                                                                  To                                                                       To




                City                          State ZIP Code                              City                   State   ZIP Code


   3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? ( Community property
      states and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)
       (i No
       D Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).


 •ifj           Explain the Sources of Your Income

Official Form 107                                Statement of Financial Affairs for Individuals Filing for Bankruptcy                        page 1
            Case 1:19-bk-12540                        Doc 1              Filed 07/11/19 Entered 07/11/19 13:07:35                                    Desc Main
                                                                         Document Page 44 of 56
Debtor 1         PAULA JEAN MCDOLE                                                                               Case number (ilkncNn),_ _ _ _ _ _ _ _ _ _ _ _ _ __
                 First Name      Middle Name               Last Name




  4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
     Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
     If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

     •      No
     liZf   Yes. Fill in the details.




                                                                 Sources of Income               Gross Income             Sources of Income            Gross Income
                                                                 Check all that apply.           (before deductions and   Check all that apply.        (before deductions and
                                                                                                 exclusions)                                           exclusions)


             From January 1 of current year until                 liZf   Wages, commissions,
                                                                                                          15,890.87
                                                                                                                          D   Wages, commissions,
                                                                         bonusn, tips            $                            bonuses-, tips           $
             the date you fifed for bankruptcy:
                                                                  D      Operating a business                             D   Operating a business


             For last calendar year:
                                                                  liZf Wages, commissions,                                D   Wages, commissions,
                                                                         bonuses, tips           $        34,879.00           bonuses,tips             $
             (January 1 to December 31,2018
                                               yyyy
                                                                  D      Operating a business                             D   Operating a business



             For the calendar year before that:
                                                                  liZf Wages, commissions,                                D   Wages, commissions,
                                                                         bonuses, tips                                        bonuses, tips
                                                                                                 $        59,652.00                                    $
            (January 1 to December 31, 2017
                                               yyyy
                                                                  D      Operating a business                             D   Operating a business




 5. Did you receive any other income during this year or the two previous calendar years?
    Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security,
     unemployment, and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and
     gambling and lottery winnings. If you are filing a joint case and you have income that you received together, fist it only once under Debtor 1.

     List each source and the gross income from each source separately. Do not include income that you listed in line 4.

     Gl No
     D Yes. Fifi in the details.

                                                                 Sources of Income               Gross Income from         Sources of Income           Gross Income from
                                                                 Describe below.                 each source               Describe below.             each source
                                                                                                 (before deductions and                                (before deductions and
                                                                                                 exclusions)                                           exclusions)



             From January 1 of current year until                                               $_ _ _ _ _ _ _ _ - - - - - - - - - - $_ _ _ _ _ __
             the date you filed for bankruptcy:                                                 $________ - - - - - - - - - - $_ _ _ _ _ _ __
                                                                                                $_ _ _ _ _ _ _ _ - - - - - - - - - - $_ _ _ _ _ __



             For last calendar year:                                                            $'---------                                           $_ _ _ _ _ __
                                                                                                $_ _ _ _ _ __                                         $_ _ _ _ _ _ __
             (January 1 to December 3 1 , ~
                                               yyyy                                             $_ _ _ _ _ __                                         $_ _ _ _ _ __



             For the calendar year betont that:                                                 $_ _ _ _ _ _ __                                       $_ _ _ _ _ __

             (January 1 to December 31,2017            )                                                                                              $_ _ _ _ _ __
                                                                                                $________ - - - - - - - - - -
                                               yyyy
                                                                                                                                                      $_ _ _ _ _ _ _
                                                                                                $________ - - - - - - - - - -




Official Form 107                                 Statement of Financial Affairs for Individuals Filing for Bankruptcy                                            page2
             Case 1:19-bk-12540                         Doc 1         Filed 07/11/19 Entered 07/11/19 13:07:35                          Desc Main
                                                                      Document Page 45 of 56
Debtor 1         PAULA JEAN MCDOLE                                                                   Case number (ff known)_ _ _ _ _ _ _ _ _ _ _ _ __
                 First Name       Middle Name             Last Name




                List Certain Payments You Made Before You Filed for Bankruptcy



  6. Are either Debtor 1's or Debtor 2's debts primarily consumer debts?

     •       No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101 (8) as
                 "incurred by an individual primarily for a personal, family, or household purpose."
                 During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,825* or more?

                 •     No. Go to line 7.

                 •     Yes. List below each creditor to whom you paid a total of $6,825* or more in one or more payments and the
                            total amount you paid that creditor. Do not include payments for domestic support obligations, such as
                            child support and alimony. Also, do not include payments to an attorney for this bankruptcy case.
                 • Subject to adjustment on 4/01 /22 and every 3 years after that for cases filed on or after the date of adjustment.

     iZ'.i   Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
                 During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

                 •     No. Go to line 7.

                 6Zf   Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
                            creditor. Do not include payments for domestic support obligations, such as child support and
                            alimony. Also, do not include payments to an attorney for this bankruptcy case.


                                                                          Dates of    Total amount paid          Amount you still owe     Was this payment for...
                                                                          payment


                        CONREX                                           06/01/2019              1,400.00    $
                                                                                      $                                                   ~ Mortgage
                        Creditor's Name

                        110 BOGGS LN                                     05/01/2019
                                                                                                                                          •   car

                        Number    Street                                                                                                  •   Credit card

                        STE 315                                          04/01/2019                                                       •   Loan repayment

                                                                                                                                          0   Suppliers or vendors
                        CINTI                     OH      45246
                        City                    State         ZIP Code                                                                    •   Other




                        NATIONWIDE
                        Creditor·s Name
                                                                         06/01/2019   $            610.00    $                            •   Mortgage

                                                                                                                                          ~Car
                        PO BOX477                                        05/01/2019
                        Number    Street                                                                                                  •   Credit card


                                                                         04/01/2019                                                       •   Loan repayment

                                                                                                                                          •   Suppfiers or vendors
                        PARKRIDGE
                        City
                                                  IL
                                                State
                                                          60068
                                                              ZIP Code
                                                                                                                                          •   Other




                        Cred~or's Name
                                                                                      $_ _ _ _ _ _ _ $_ _ _ _ _ __
                                                                                                                                          •   Mortgage

                                                                                                                                          •   Car

                        Number    Street                                                                                                  •   Credit card

                                                                                                                                          •   Loan repayment

                                                                                                                                          •   Suppfiers or vendors


                        City                    State        ZIP Code
                                                                                                                                          •   Other _ _ _ __




Official Form 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                              page3
           Case 1:19-bk-12540                            Doc 1         Filed 07/11/19 Entered 07/11/19 13:07:35                          Desc Main
                                                                       Document Page 46 of 56
Debtor 1           PAULA JEAN MCDOLE                                                                  Case number (KkrK7Nn) _ _ _ _ _ _ _ _ _ _ _ _ _ __
                   First Name      Middle Name             last Name




  7.   Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
       Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
       corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing
       agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations,
       such as child support and alimony.

       Iii No
       D   Yes. List all payments to an insider.
                                                                           Oates of   Total amount      Amount you still   Reason for this payment
                                                                           payment    paid              owe

                                                                                      $_ _ _ _ _ $_ _ _ __
            Insider's Name



            Number        Street




            City                                 State    ZIP Code


                                                                                      $_ _ _ _ _ $_ _ _ __
            Insider's Name


            Number       Street




            City                                 State    ZIP Code


  8. Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited
     an insider?
     Include payments on debts guaranteed or cosigned by an insider.

       !if No
       D   Yes. List all payments that benefited an insider.

                                                                          Dates of     Total amount    Amount you still    Reason for this payment
                                                                          payment      paid            owe                 Include creditor's name

                                                                                      $_ _ _ _ _ $_ _ _ __
            Insider's Name



            Number       Street




            City                                 State    ZIP Code



                                                                                      $_ _ _ __        $_ _ _ __
            Insider's Name



            Number       Street




            City                                 State    ZIP Code




Official Form 1 07                                  Statement of Financial Affairs for Individuals Filing for Bankruptcy                             page4
            Case 1:19-bk-12540                               Doc 1         Filed 07/11/19 Entered 07/11/19 13:07:35                                    Desc Main
                                                                           Document Page 47 of 56
Debtor 1        PAULA JEAN MCDOLE                                                                                   Case number (ifkncwm),_ _ _ _ _ _ _ _ _ _ _ _ __
                 First Name            Middle Name             Last Name




                Identify Legal Actions, Repossessions, and Foreclosures
  9. Wrthin 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
     List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications,
     and contract disputes.

     lif No
     D      Yes. Fm in the details.
                                                                      Nature of the case                      Court or agency                                 Status of the case


             Case tiUe_ _ _ _ _ _ _ _ _ __
                                                                                                             Court Name
                                                                                                                                                              0    Pending

                                                                                                                                                              D    Onappeal

                                                                                                             Number   Street                                  D    Conciuded

             Case number
                                                                                                             City                   State   ZIP Code




             Case tiUe_ _ _ _ _ _ _ _ _ __
                                                                                                             Court Name
                                                                                                                                                              0    Pending

                                                                                                                                                              0    Onappeal

                                                                                                             Number   Street                                  0    Concluded

             Case number
                                                                                                             City                   State   ZIP Code



 10. Wrthin 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
     Check all that apply and fill in the details below.

     D      No. Go to line 11.
     [;a'   Yes. Fill in the information below.

                                                                                Describe the property                                        Date         Value of the property

                                                                               WAGES
                  US DEPARTMENT OF EDUC                                                                                                      03/25/2019   $       100,675.87
                 Creditor's Name


                  PO BOX 790358
                 Number       Street                                            Explain what happened

                                                                                D       Property was repossessed.
                                                                                D       Property was foreclosed.

                  STLOUIS                            MO         63179           li!f'   Property was garnished.
                 City                                State    ZIP Code          D       Property was attached, seized, or levied.

                                                                                Describe the property                                        Date          Value of the propertJ



                                                                                                                                                          $ _ _ _ _ __
                 Creditor's Name



                 Number       Street
                                                                                Explain what happened

                                                                                D       Property was repossessed.
                                                                                D       Property was foreclosed.

                 City                                State    ZIP Code
                                                                                D       Property was garnished.
                                                                                D       Property was attached, seized, or levied.



Official Form 107                                      Statement of Financial Affairs for Individuals Filing for Bankruptcy                                          page5
            Case 1:19-bk-12540                        Doc 1               Filed 07/11/19 Entered 07/11/19 13:07:35                           Desc Main
                                                                          Document Page 48 of 56
Debtor 1           PAULA JEAN MCDOLE                                                                          Case number (if known)._ _ _ _ _ _ _ _ _ _ _ _ _ __
                   First Name      Middle Name                Last Name




  11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
      accounts or refuse to make a payment because you owed a debt?
     fiZI   No
     D      Yes. Fill in the details.

                                                                      Describe the action the creditor took                       Date action        Amount
                                                                                                                                  was taken
            Creditor's Name

                                                                                                                                                     $_ _ _ _ __
            Number     Street




            City                           State   ZIP Code          Last 4 digits of account number: XXXX-_ _ _ _


  12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
      creditors, a court-appointed receiver, a custodian, or another official?
     lii1 No
     D      Yes


Fifi               List Certain Gifts and Contributions


 13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

     li2f   No
     D      Yes. Fill in the details for each gift.


              Gifts with a total value of more than $600             Describe the gifts                                          Dates i,,:,u gave      Value
              per person                                                                                                         the gifts



                                                                                                                                                      $_ _ _ __
            Person to Whom You Gave the Gift

                                                                                                                                                      $_ _ _ __


            Number     Street



            City                           State   ZIP Code


            Person's relationship to you


            Gifts with a total value of more than $600               Describe the gifts                                          Dates i,,:,u gave     Value
            per person                                                                                                           the gffts


                                                                                                                                                      $._ _ _ __
            Person to Whom You Gave the Gift


                                                                                                                                                      $._ _ _ __



            Number     Street



            City                           State   ZIP Code


            Person's relationship to you _ _ _ _ __



Official Form 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page6
            Case 1:19-bk-12540                          Doc 1              Filed 07/11/19 Entered 07/11/19 13:07:35                                    Desc Main
                                                                           Document Page 49 of 56
Debtor 1            PAULA JEAN MCDOLE                                                                             Case number (ff known) _ _ _ _ _ _ _ _ _ _ _ _ _ __
                    First Name      Middle Name                Last Name




  14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

     fiZf   No
     0      Yes. Fill in the details for each gift or contribution.

             Gifts or contributions to charities                      Describe what you contributed                                        Date you          Value
             that tot.al more than $&80                                                                                                    contrlbutiect



                                                                                                                                                             $_ _ _ __
            Charity"s Name


                                                                                                                                                             $_ _ _ _ __



            Number      Street




            City           State        ZIP Code




•iii                 List Certain Losses

 15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other
     disaster, or gambling?

     ~No
     0      Yes. Fill in the details.

             Describe the property you lost and                       Describe any insurance coverage for the loss                         Date of your      Value of property
             how the loss occurred                                                                                                         loss              lost
                                                                      Include the amount that insurance has paid. List pending insurance
                                                                      claims on line 33 of Schedule AIB: Property.


                                                                                                                                                             $_ _ _ __




ii•&                List Certain Payments or Transfers

 16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
     you consulted about seeking bankruptcy or preparing a bankruptcy petition?
     Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

     Ga°    No
     0      Yes. Fill in the details.

                                                                      Description and value of any property transfermt                     Dale payment or   Amount of payment
                                                                                                                                           transfer was
             Person Who Was Paid                                                                                                           made


             Number       Street                                                                                                                             $_ _ _ _ __


                                                                                                                                                             $'_ _ _ _ __

             City                         State    21 P Code



             Email or webstte address


             Person Who Made the Payment, if Not You



Official Form 107                                     Statement of Financial Affairs for Individuals Filing for Bankruptcy                                           page7
           Case 1:19-bk-12540                         Doc 1             Filed 07/11/19 Entered 07/11/19 13:07:35                               Desc Main
                                                                        Document Page 50 of 56
Debtor 1           PAULA JEAN MCDOLE                                                                          Case number (ifknown), _ _ _ _ _ _ _ _ _ _ _ _ _ __
                   First Name      Middle Name              Last Name




                                                                    Description and value of any property transferred               Date payment or        Amount of
                                                                                                                                    transfer was made      payment


            Person Who Was Paid
                                                                                                                                                          $_ _ _ _ _ _

            Number       Street
                                                                                                                                                          $_ _ _ _ __



            City                       State     ZIP Code




            Email or webs~e address


            Person Who Made the Payment, if Not You


  17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
      promised to help you deal with your creditors orto make payments to your creditors?
      Do not include any payment or transfer that you listed on line 16.

     if No
     D     Yes. Fill in the details.

                                                                   Description and value of any property transferred                Date payment or       Amount of payment
                                                                                                                                    transfer was
                                                                                                                                    made
             Person Who Was Paid

                                                                                                                                                          $_ _ _ __
            Number       Street


                                                                                                                                                          $_ _ _ __

            City                        State    ZIP Code

 18. Within 2 years before you fifed for bankruptcy, did you self, trade, or otherwise transfer any property to anyone, other than property
     transferred in the ordinary course of your business or financial affairs?
     Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
     Do not include gifts and transfers that you have already listed on this statement.
     Iii' No
     0     Yes. Fill in the details.

                                                                   Description and value of property         Describe any property or payments received      Date transfer
                                                                   transferred                               or debts paid In exchange                       was made

            Person Who Received Transfer


            Number      Street




            City                       State     ZIP Code


            Person's relationship to you _ _ _ __



            Person Who Received Transfer


            Number      Street




            City                       State     ZIP Code

            Person's relationship to you _ _ _ __

Official Form 107                                  Statement of Financial Affairs for Individuals Filing for Bankruptcy                                        pages
            Case 1:19-bk-12540                         Doc 1              Filed 07/11/19 Entered 07/11/19 13:07:35                                  Desc Main
                                                                          Document Page 51 of 56
Debtor 1            PAULA JEAN MCDOLE                                                                           Case number (ffknoNn). _ _ _ _ _ _ _ _ _ _ _ _ _ __
                    First Name      Middle Name              last Name




              years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
  19. Within 10
     are a beneficiary? (These are often called asset-protection devices.)

     liZf   No
     •      Yes. Fill in the details.

                                                                     Descrtptton and value of the property transfeffl!d                                      D'afe transfer
                                                                                                                                                             was made


            Name of trust




  20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,
      closed, sold, moved, or transferred?
      Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
      brokerage houses, pension funds, cooperatives, associations, and other financial institutions.

     •      No
     Ga Yes. Fill in the details.
                                                                     Last 4 digits of account number      Type of account or       Date account was       Last balance before
                                                                                                          Instrument               closed, sold, moved,   closing or transfer
                                                                                                                                   or transferred

             Name of Financial Institution
                                                                     XXXX-_           __ _                •   Checking                                    $_ _ _ __

             Number       Street                                                                          •   Savings

                                                                                                          •   Money market

                                                                                                          •   Brokerage
             City                       State     ZIP Code                                                •   Other_ _ __


                                                                     XXXX-_           __ _               •    Checking                                    $_ _ _ __
             Name of Financial Institution
                                                                                                         •    Savings

             Number       Street                                                                         •    Money market-

                                                                                                         •    Brokerage
                                                                                                         •    other_ _ __
             City                       State     ZIP Code

 21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
     securities, cash, or other valuables?
     GI No
     •      Yes. Fill in the details.
                                                                     Who else had access to It?                      Describe the contents                       Do you still
                                                                                                                                                                 have It?

                                                                                                                                                                 •   No
             Name of Financial Institution                         Name                                                                                          aves

             Number      Street                                    Number    Street


                                                                   City        State      ZlPCode
             City                       State     ZIP Code



Official Form 107                                   Statement of Financial Affairs for Individuals Filing for Bankruptcy                                       page9
              Case 1:19-bk-12540                             Doc 1             Filed 07/11/19 Entered 07/11/19 13:07:35                             Desc Main
                                                                               Document Page 52 of 56
Debtor 1             PAULA JEAN MCDOLE                                                                                 Case number (if known) _ _ _ _ _ _ _ _ _ _ _ _ _ __
                       First Name        Middle Name               Last Name




i 22. Have you stored               property in a storage unit or place other than your home within 1 year before you fried for bankruptcy?
        if No
        •   Yes. Fill in the details.
                                                                          Who else has or had access to it?                Describe the contents                   Do you still
                                                                                                                                                                   have it?

                                                                                                                                                                   • No
                iliame of Storage F'aciflty                               Name
                                                                                                                                                                   •   Yes




                                                                          City State ZIP Code

                City                           State    ZIP Code


, , , , _ , Identify Property You Hold or Contn>I for Someone l!lse
  23. Do YoU hold or control any property that someone else owns? Include any property YoU borrowed from, are storing for,
      or hold in trust for someone.
        lif
          No
        •     Yes. f!'iff in the detfits.
                                                                         Where is the property?                            Describe the property               Value


                Owner's Name
                                                                                                                                                               $_ _ __

                                                                        Number    Street
                Number       Street



                                                                        City                       Stale    ZIPCocfe
                City                           State    ZIPCode



F&ii·M                  Give Details About Environmental Information

 For the purpose of Part 10, the following definitions apply:
  • Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
        hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
        including statutes or regulations controtrmg the cleanup of these substances, wastes, or material.
  111   Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
        utilize it or used to own, operate, or utilize it, including disposal sites.
 • Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
        substance, hazardous material, pollutant, contaminant, or similar term.

 Report aft notices, releases, and proceedings that you know about, reganiless of when they oc:cuned.

 24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

        liZl No
        •     Yes. Fm in the details.
                                                                                                                Environmental law, I f ~ know It              Dafleofnotic:e



              Name of site                                              Governmental unit


              Number       Street                                       Number    Street


                                                                        City                S-    ZIPCode



              City                            State    ZIP Code



Official Form 107                                         Statement of Financial Affairs for Individuals Filing for Bankruptcy                                   page 10
           Case 1:19-bk-12540                    Doc 1         Filed 07/11/19 Entered 07/11/19 13:07:35                                       Desc Main
                                                               Document Page 53 of 56
Debtor 1       PAULA JEAN MCDOLE                                                                            Case numbet-11-.,._ _ _ _ _ _ _ _ _ _ _ _ __
                   FilstName




  25. Have you notified any governmental unit of any release of hazardous material?

     til No
     •     Yes. Fill in the details.
                                                         Governmental unit                             Environmental law, if J10U know it                   Date of notice



            Name of site                                Govemmenlal unit




                                                        City                Slate    ZIP Code


            City                   State    ZIP Code


  26. Have you been a party in any judicial or administrative proceeding under any envfronmen1al law? Include settlements and orders.

     '19 No
     •     Yes. Fill in the details.
                                                                                                                                                             Status- of the
                                                          Court or agency                                   Nature of the case
                                                                                                                                                             case

           case111e_____________
                                                          Court Name
                                                                                                                                                            •    Pending

                                                                                                                                                            •   On appeal
                                                          Number   Street                                                                                   •   Concluded


           Case number                                    City                      Slate   ZIP Code



                    Give Details About Your Business or Connections to Any Business
  27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections                         to any business?
           •   A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
           •   A member of a limited liability company (LLC) or limited liability partnership (LLP)
           •   A partner in a partnership
           •   An officer, director, or managing executive of a corporation
           •   An owner of at least 5% of the voting or equity securities of a corporation

     til No. None of the above applies. Go to Part 12.
     •     Yes. Check all that apply above and fill in the details below for each business.
                                                       Describe the nature or the business                                 Employer ldentlftcatlon number
                                                                                                                          Do not Include Social Security number or mN.
            Business Name
                                                                                                                           EIN: ________________
            Number      Street
                                                         liiame of accountant or bookkeeper                               Dates busfness exfsted


                                                                                                                          From      _ _ _ To _ __
            City                   Slate    ZIP Code
                                                         Describe the nature of the business                              Employer Identification number
                                                                                                                          Do not include Social Security number or ITIN.
            Business Name

                                                                                                                          EIN: _ _ _ _ _ _ _ _ _

                                                         Name of accountant or bookkeeper                                 Dates business existed



                                                                                                                          From     _ _ _ To _ __
                                   Sfa'fe   ZIP Cdcfe


Official Form 107                             Statement of Financial Affairs for Individuals Filing for Bankruptcy                                            page 11
           Case 1:19-bk-12540                       Doc 1           Filed 07/11/19 Entered 07/11/19 13:07:35                                Desc Main
                                                                    Document Page 54 of 56
Debtor 1             PAULA JEAN MCDOLE                                                                   Case number ( # h o o w n J ' - - - - - - - - - - - - - - - - -
                     First Name     Middle Name          LastName




                                                                                                                       E m ~ Identification number
                                                                Describe the nature or the business
                                                                                                                       Do not Include Social Security number or ITIN.
            Business Name
                                                                                                                       BN: _ _          _______

            Number         Street
                                                                Name of accountant ar bootteeper                       Dates business existed



                                                                                                                       From
                                                                                                                                ___ To ___
            City




  28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
      instilutions, creditors, or olher- parties.

     !ill l'k>
     0     Yes. Fffl in the details below.

                                                                Date issued




                                                                1111/DDIYYYY


            Number         Street




Piiti--~
      I haw mad the answers on this~• t wnt of Financial Alias and any altachmenls, cllld I declale under penally of petjurythatlhe
      answets ae bue and conec.t. I 1:::..deasland that making a false 7 7 IIUif,, concealing property, or obtaining money or property by fraud
      in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.


      v
      ~          \. ~Gl:i
                 i   ., !i,i<t1     '7'1/J{C:/',,
                                       I .
                                           ,A/
                                           __:1=:.
                                                   u_?
           Signature of Debtor 1                                                Signalllre of Debtor 2


           0a1e
                   ti
                        0-1   los4/1                                            Dale _ __

      Did you attach additional pages to YOfR' Statement of Financial Affairs for Individuals FIiing for Banlcruptcy (Official Form 107)?

      la     No
      0     Yes



      Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
      lif No
      0 Yes. Name o f p e r s o o ~ - - - - - - - - - - - - - - - - - - - - - ~ -                               Attadi:ttie BankmptcyPetitioo Preparers Notice,
                                                                                                                Declaration, and Signature (Official Form 119}.




Official Fonn 107                                 Statement of Financial Affairs for Individuals Filing for Bankruptcy                                     page 12
              Case 1:19-bk-12540                   Doc 1       Filed 07/11/19 Entered 07/11/19 13:07:35                                 Desc Main
                                                               Document Page 55 of 56
  Fill m this information to 1dent1fy your case:                                                        Check one box only as directed m this form and            in

                                                                                                        Form 122A-1Supp:
  Debtor 1            PAULA JEAN MCDOLE
                       First Name               Middle Name             Last Name
                                                                                                        !if 1. There is no presumption of abuse.
  Debtor 2
  (Spouse, if filing) First Name                Middle Name             Last Name                       D 2. The calculation to determine if a presumption of
                                                                                                                abuse applies will be made under Chapter 7
  United States Bankruptcy Court for the: _SOUTHERN District of OHIO_ _ __                                      Means Test Calculation (Official Form 122A-2).

  Case number                                                                                           D    3. The Means Test does not apply now because of
  (If known)                                                                                                    qualified military service but it could apply later.



                                                                                                        0    Check if this is an amended filing


Official Form 122A-1
Chapter 7 Statement of Your Current Monthly Income                                                                                                               12/15
Be as complete and accurate as possible. If two married people are fifing together, both are equally responsible for being accurate. If more
space is needed, attach a separate sheet to this form. Include the line number to which the additional information applies. On the top of any
additional pages, write your name and case number (if known). If you believe that you are exempted from a presumption of abuse because you
do not have primarily consumer debts or because of qualifying military service, complete and file Statement of Exemption from Presumption of
Abuse Under§ 707(b)(2) (Official Form 122A-1Supp) with this form.

rill                 Calculate Your Current Monthly Income

  1. What is your marital and filing status? Check one only.
       D      Not married. Fill out Column A, lines 2-11.
       D      Married and your spouse is filing with you. Fill out both Columns A and B, lines 2-11.

       liZi   Married and your spouse is NOT filing with you. You and your spouse are:

              D      Living in the same household and are not legally separated. Fill out both Columns A and B, lines 2-11.

              liZi   Living separately or are legally separated. Fill out Column A, lines 2-11; do not fill out Column B. By checking this box, you declare
                     under penalty of perjury that you and your spouse are legally separated under nonbankruptcy law that applies or that you and your
                     spouse are living apart for reasons that do not include evading the Means Test requirements. 11 U.S.C. § 707(b)(7)(B).

      Fill in the average monthly income that you received from all sources, derived during the 6 fuff months before you file this
      bankruptcy case. 11 U.S.C. § 101(10A). For example, if you are filing on September 15, the 6-month period would be March 1 through
      August 31. If the amount of your monthly income varied during the 6 months, add the income for all 6 months and divide the total by 6.
      Fill in the result. Do not include any income amount more than once. For example, if both spouses own the same rental property, put the
      income from that property in one column only. If you have nothing to report for any line, write $0 in the space.
                                                                                                        Column A               ColumnB
                                                                                                        Debtor 1               Debtor2or
                                                                                                                               non-filing spouse
  2. Your gross wages, salary, tips, bonuses, overtime, and commissions                                                         $ _ _ __
     {before alf payroll deductions).                                                                    $   5.001,00
  3. Alimony and maintenance payments. Do not include payments from a spouse if
     Column B is filled in.                                                                              $           0.00       $_ _ __

  4. All amounts from any source which are regularly paid for household expenses
     of you or your dependents, including child support. Include regular contributions
     from an unmarried partner, members of your household, your dependents, parents,
     and roommates. Include regular contributions from a spouse only if Column B is not                                         $_ _ __
     filled in. Do not include payments you listed on line 3.                                            $          0.00
  5. Net income from operating a business, profession,                Debtor 1      Debtor2
      or farm
      Gross receipts (before all deductions)                            $   0.00 $_ _
      Ordinary and necessary operating expenses                      -$ 0.00-$_ _
                                                                                      Copy
      Net monthly income from . a ~ . profession, or farm               $   0.00 $_ _ here-+                   0.00             $
                                                                                                        $    ----                -----
  6. Net income from rental and other real property
      Gross receipts (before all deductions)
                                                                      D~bto6.bo     Debtor2
                                                                                    $_ _
      Ordinary and necessary operating expenses                      -$     0.00-$_ _
                                                                                               Copy
      Net monthly income from rental or other real property             $   0.00    $_ _ here+          $    ---"-0;...:;.00    $_ _ __
; 7. Interest, dividends, and royalties                                                                 $    __o'--.oo          $_ __



Official Form 122A-1                              Chapter 7 Statement of Your Current Monthly Income                                                    page 1
            Case 1:19-bk-12540                                     Doc 1                Filed 07/11/19 Entered 07/11/19 13:07:35                                                             Desc Main
                                                                                        Document Page 56 of 56

Debtor 1            PAULA JEAN MCDOLE                                                                                                   Case number (ifkncrwn) _ _ _ _ _ _ _ _ _ _ _ _ __
                   First Name             Middle Name                     Last Name



                                                                                                                                            Column A                              ColumnB
                                                                                                                                            Oebtm-1                               Debtor2 or
                                                                                                                                                                                  non-filing spouse
 8. Unemployment compensation                                                                                                                  $_ _0_.0_0                                $_ _ _ __
     Do not enter the amount if you contend that the amount received was a benefit
     under the Social Security Act. Instead, list it here: ............................... ~
         For you..................................................................................   $_ _--=0-'--'.0~0"--_
         For your spouse...................................................................          $_ _ _ _ __

  9. Pension or retirement income. Do not include any amount received that was a
     benefit under the Social Security Act.                                                                                                   $
                                                                                                                                                - - -0.00
                                                                                                                                                      -                                  $._ _ _ __

' 10. Income from all other sources not listed above. Specify the source and amount.
      Do not include any benefits received under the Social Security Act or payments received
      as a victim of a war crime, a crime against humanity, or international or domestic
      terrorism. If necessary, list other sources on a separate page and put the totat below.

                                                                                                                                              $                0.00                  $_ _ _ __

                                                                                                                                              $                0.00                  $_ _ _ _ _

       Total amounts from separate pages, if any.                                                                                         +$                   0.00              +$_ _ __

  11. CaJculat.a your total cummt monthly income. Add lines 2 through 10 for each
      column. Then add the total for Column A to the total for Column B.
                                                                                                                                          1....$ ..   S.:~~-1~-~;l +                 :::===~=f
                                                                                                                                                                                 L ...                    $    s,001.ooj
                                                                                                                                                                                                          Total current
                                                                                                                                                                                                          monthly income

                  Determine Whether the Means Test Applies to You

: 12. Calculate your current monthly income for the year. Follow these steps:
     12a.       Copy your total current monthly income from line 11 .................................................................................. Copy line 11 here+                             $    5,001.00
                Multiply by 12 (the number of months in a year).                                                                                                                                      X 12
     12b.       The result is your annual income for this part of the form.                                                                                                                    12b.   $60,012 00
 13. Calculate the median family income that applies to you. Follow these steps:

     Fill in the state in which you live.                                                            OH

     Fill in the number of people in your household.                                                 2
     Fill in the median family income for your state and size of household. ····························································· ······························· 13.                         $60,822.00
     To find a list of applicable median income amounts, go online using the link specified in the separate
     instructions for this form. This list may also be available at the bankruptcy cterk's office.
 14. How do the lines compare?

     14a.   •     Line 12b is less than or equal to line 13. On the top of page 1, check box 1, There is no presumption of abuse.
                  Go to Part 3.

     14b.   D     Line 12b is more than line 13. On the top of page 1, check box 2, The presumption of abuse is determined by Form 122A-2.
                  Go to Part 3 and ffll out Form 122A-2.

!ifi              Sign Below

                 By signing here, I declare under penalty of perjury that the information on this statement and in any attachments is true and correct.


                                                                                                                             JC
                      Signature of Debtor 1                                                                                       Signature of Debtor 2


                                                                                                                                  Date -::M-:-:M-:-:-/-=D-=D___,/.,..YYYY-,---


                      If you checked line 14a, do NOT fill out or file Form 122A-2.

                      If you checked line 14b, fill out Form 122A-2 and file it with this form.



Official Form 122A-1                                              Chapter 7 Statement of Your Current Monthly Income                                                                                          page2
